

117 HR 4357 IH: Department of Homeland Security Reform Act of 2021
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4357IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Mr. Thompson of Mississippi (for himself, Ms. Jackson Lee, Mr. Langevin, Mr. Payne, Mr. Correa, Mr. Cleaver, Mr. Green of Texas, Ms. Clarke of New York, Mr. Swalwell, Ms. Titus, Mrs. Watson Coleman, Miss Rice of New York, Mrs. Demings, Ms. Barragán, Mr. Malinowski, and Mr. Torres of New York) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on the Judiciary, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to make certain reforms to the Department of Homeland Security, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Department of Homeland Security Reform Act of 2021 or the DHS Reform Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Leadership reformsSec. 101. Headquarters operations.Sec. 102. Associate Secretary; succession reforms; Assistant Secretaries and other officers.Sec. 103. Enhanced integration.Title II—Intelligence and analysis reformsSec. 201. Enhanced departmental oversight of certain intelligence matters.Sec. 202. Department of Homeland Security support for the national network of fusion centers.Sec. 203. Domestic terrorism analytic unit.Sec. 204. Report relating to foreign white supremacist extremist organizations.Title III—Officers, offices, and policiesSubtitle A—Officers, integration, and policymakingSec. 301. Chief Privacy Officer.Sec. 302. Under Secretary for Management.Sec. 303. Chief Financial Officer.Sec. 304. Chief Information Officer.Sec. 305. Chief Human Capital Officer.Sec. 306. Officer for Civil Rights and Civil Liberties.Sec. 307. Quadrennial homeland security review.Sec. 308. Office of Strategy, Policy, and Plans.Sec. 309. Office of Partnership and Engagement.Sec. 310. Chief Procurement Officer.Sec. 311. Chief Security Officer.Sec. 312. School Security Coordinating Council.Sec. 313. Office of Program Accountability and Risk Management.Sec. 314. Children’s technical expert.Sec. 315. Abolishment of Office for State and Local Government Coordination.Sec. 316. Biometric enterprise management.Sec. 317. Counterterrorism and targeted violence strategy.Sec. 318. Activities related to children report.Subtitle B—Law enforcement reformsSec. 321. De-escalation, use of force, and body-worn camera policy.Sec. 322. Department of Homeland Security component insignia required.Sec. 323. Report relating to compliance with mandatory Department-wide reporting policy directive.Sec. 324. De-escalation training and continuing education to promote officer safety and professionalism.Sec. 325. Less lethal force tactics assessment.Sec. 326. Best practices to reduce incidents of excessive or unauthorized force.Sec. 327. Safeguarding firearms and sensitive assets.Sec. 328. Reporting on basic training programs of the Department of Homeland Security.Subtitle C—Workforce engagement and development reformsSec. 331. Employee Engagement Steering Committee and action plan.Sec. 332. Annual employee award program.Sec. 333. Acquisition workforce.Sec. 334. Acquisition professional career program.Sec. 335. Department of Homeland Security rotation program.Sec. 336. Cyber talent management system reporting.Sec. 337. Independent investigation of disciplinary outcomes.Title IV—Acquisition reformsSec. 401. Definitions.Sec. 402. Acquisition authorities for technical support offices.Sec. 403. Acquisition documentation.Sec. 404. Acquisition review board.Sec. 405. Congressional notification for major acquisition programs.Sec. 406. Acquisition reports.Sec. 407. Modification of reorganization authority of the Secretary.Sec. 408. Abolishment of Office of International Affairs.Sec. 409. Joint Requirements Council.Sec. 410. Mentor-protégé program.Sec. 411. Fitness information transparency.Sec. 412. Requirements to buy certain items related to national security interests according to certain criteria.Sec. 413. Prohibition on operation or procurement of foreign-made unmanned aircraft systems.Sec. 414. Historically black colleges and universities (HBCUS) homeland security partnerships.Title V—Other reformsSubtitle A—Frontline operational reformsSec. 501. Limitations relating to secretarial authorities associated with the protection of public property.Sec. 502. Requests relating to Department of Homeland Security personnel or equipment.Subtitle B—Accountability and integrity reforms and miscellaneous mattersSec. 511. Privacy, civil rights, and civil liberties coordination required.Sec. 512. Office of Public Affairs.Sec. 513. Department-wide social media policy.Sec. 514. Propaganda prohibited.Sec. 515. Office of Inspector General.Sec. 516. Limits on expenses for a swearing-in ceremony.Sec. 517. Conflict of interest awareness and reporting.Sec. 518. Suspension and debarment program.Sec. 519. Countering Weapons of Mass Destruction Office.Sec. 520. Annual catalog on Department of Homeland Security training, publications, programs, and services for State and local law enforcement and annual reporting requirements.2.DefinitionsIn this Act:(1)AssetsThe term assets has the meaning given the term in section 2(3) of the Homeland Security Act of 2002 (6 U.S.C. 101(3)).(2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.(3)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States.(4)DepartmentThe term Department means the Department of Homeland Security.(5)FunctionsThe term functions has the meaning given the term in section 2(9) of the Homeland Security Act of 2002 (6 U.S.C. 101(9)).(6)Historically black college or universityThe term historically Black college or university has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(7)LostThe term lost includes loss by theft.(8)Minority-serving institutionThe term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(9)PersonnelThe term personnel has the meaning given the term in section 2(15) of the Homeland Security Act of 2002 (6 U.S.C. 101(15)).(10)Public-facing materialsThe term public-facing materials means any written, audio, or video materials used to inform the public, including press releases, speeches, talking points, fact sheets, testimony, letters, reports, billboards, and social media.(11)SecretaryThe term Secretary means the Secretary of Homeland Security. (12)Sensitive assetsThe term sensitive assets has the meaning given such term in section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341), as amended by section 222 of this Act.(13)Targeted violenceThe term targeted violence means any incident of violence in which an attacker selected a particular target in order to inflict mass injury or death without a clearly discernible political or ideological motivation beyond mass injury or death. ILeadership reforms101.Headquarters operations(a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended—(1)in subsection (b)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following new paragraphs:(4)shall establish a Homeland Security Advisory Council that—(A)includes—(i)not more than 40 representatives with expertise or experience with respect to homeland security; and(ii)not fewer than two representatives with expertise or experience with respect to protecting privacy and civil rights; and (B)provide advice and recommendations on homeland security-related matters, including advice with respect to the preparation of the Quadrennial Homeland Security Review; and(5)shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an annual report that includes—(A)a list of each member of the Homeland Security Advisory Council and the subcommittee assignments of each such member;(B)a summary of all recommendations made by the Homeland Security Advisory Council, including any subcommittees; and(C)a description of any action the Department took in response to such recommendations.;(2)in subsection (c), in the matter preceding paragraph (1), by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Office of Partnership and Engagement;(3)by striking subsection (f);(4)by redesignating subsection (g) as subsection (f); and(5)by adding at the end the following new subsections:(g)Conflicts of interestNo member of the Homeland Security Advisory Council established pursuant to subsection (b)(4) may participate in developing any advice or recommendation regarding any matter which directly benefits such member or pertains specifically to any firm or organization with which such member has been associated at any time during the immediately preceding three years.(h)Headquarters(1)In generalThere is in the Department a Headquarters.(2)ComponentsThe Headquarters shall include each of the following: (A)The Office of the Secretary, which shall include—(i)the Deputy Secretary;(ii)the Associate Secretary;(iii)the Chief of Staff; and(iv)the Executive Secretary.(B)The Management Directorate, including the Office of the Chief Financial Officer, Federal Protective Service, and Office of Biometric Identity Management.(C)The Science and Technology Directorate.(D)The Office of Strategy, Policy, and Plans.(E)The Office of the General Counsel.(F)The Office of the Chief Privacy and FOIA Officer.(G)The Office for Civil Rights and Civil Liberties.(H)The Office of Operations Coordination.(I)The Office of Intelligence and Analysis.(J)The Office of Legislative Affairs.(K)The Office of Public Affairs.(L)The Office of the Inspector General.(M)The Office of the Citizenship and Immigration Services Ombudsman.(N)The Countering Weapons of Mass Destruction Office.(O)The Office of Partnership and Engagement.(P)The Ombudsman for Border and Immigration Enforcement Related Concerns..(b)Conflicts of interest policyNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Strategy, Policy, and Plans of the Department, shall issue a written policy to members of the Homeland Security Advisory Committee regarding the conflicts of interests requirement set forth in subsection (g) of section 102 of the Homeland Security Act of 2002, as added by this section.(c)Transfer of functions and assetsThe functions authorized to be performed by the Special Assistant to the Secretary (referred to in subsection (f) of section 102 of the Homeland Security Act of 2002) on the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Assistant Secretary for Partnership and Engagement under section 711 of the Homeland Security Act of 2002, as added by section 309 of this Act.102.Associate Secretary; succession reforms; Assistant Secretaries and other officersSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended—(1)in subsection (a)—(A)in the subsection heading, by inserting ; Assistant Secretaries and Other Officers after Under Secretaries;(B)in paragraph (1)—(i)by redesignating subparagraphs (B) through (K) as (C) through (L), respectively;(ii)by inserting after subparagraph (A) the following new subparagraph:(B)An Associate Secretary of Homeland Security, who shall be the second assistant of the Secretary for purposes of subchapter III of chapter 33 of title 5, United States Code, and shall exercise the duties of the Secretary with respect to U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, the United States Secret Service, and the Federal Protective Service, and, in consultation with the Deputy Secretary, the law enforcement activities of other Department components.; and(iii)in subparagraph (J), as so redesignated, by striking Not more than 12 Assistant Secretaries. and inserting The Administrator of the Transportation Security Administration.;(C)by amending paragraph (2) to read as follows:(2)AppointmentsThe following Assistant Secretaries shall be appointed by the President or the Secretary, as the case may be, without the advice and consent of the Senate:(A)Presidential appointmentsThe Department shall have the following positions appointed by the President:(i)The Assistant Secretary for Public Affairs.(ii)The Assistant Secretary for Legislative Affairs.(iii)The Assistant Secretary for the Countering Weapons of Mass Destruction Office.(iv)The Chief Medical Officer.(B)Secretarial appointmentsThe Secretary shall appoint an Assistant Secretary for Partnership and Engagement and, within the Office of Strategy, Policy, and Plans, an Assistant Secretary for International Affairs and not more than five additional Assistant Secretaries with divided responsibility for the following areas:(i)Counterterrorism, threat prevention, and screening and vetting, including biometrics.(ii)Border security and immigration.(iii)Cybersecurity and infrastructure security. (iv)Law enforcement.(v)Trade and economic security.; and(D)by adding at the end the following new paragraphs:(3)Limitation on establishment of assistant secretary positionsNo Assistant Secretary position may be established in addition to the positions provided for by this section unless such position is authorized by a statute enacted after the date of the enactment of this paragraph.(4)Under Secretary for ManagementThe Under Secretary for Management shall serve a five-year term.;(2)in subsection (g)—(A)in paragraph (1), by striking or vacancy in office, neither the Secretary nor Deputy Secretary is and inserting vacancy in office, or if the Secretary, Deputy Secretary, or Associate Secretary are not; and(B)by amending paragraph (2) to read as follows:(2)Further order of successionNotwithstanding chapter 33 of title 5, United States Code, the Secretary may designate such other official of the Department—(A)in further order of succession, to serve as Acting Secretary, in a manner that requires such official to have served in the Department for at least 90 days prior to such designation in either the position of the head of a component or in another position by and with the advice and consent of the Senate, or in the event that an official meeting this criteria is not available, in a manner that requires such official to have served for at least 90 days prior to such designation in the Senior Executive Service within the Department; and(B)to serve as the acting head of a component, in the event that the head of a component vacates the position, in a manner that requires such official to have served for at least 90 days prior to such designation in the Senior Executive Service.; and(3)by adding at the end the following new subsections:(h)Intra-Departmental disputesOn behalf of the Secretary, the Deputy Secretary shall have authority to resolve any intra-departmental disputes that may arise between two or more components where one component is under the purview of the Associate Secretary. The Associate Secretary may appeal a resolution issued by the Deputy Secretary to the Secretary.(i)Assistant Secretary for Legislative Affairs(1)In generalThe Assistant Secretary for Legislative Affairs shall—(A)serve as the primary liaison to Congress; and (B)maintain one internal reporting structure for engaging with authorizing and appropriating congressional committees.(2)Limitation on Deputy Assistant Secretary for Legislative Affairs positionsThere shall be within the Office of Legislative Affairs at the Department not more than two, Deputy Assistant Secretary for Legislative Affairs positions, one for each chamber of Congress.(j)Department reports(1)In generalNotwithstanding any other provision of law, any report that the Department or a component of the Department is required to submit to the Committee on Appropriations of the House of Representatives or the Committee on Appropriations of the Senate under any provision of law shall be submitted concurrently to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)ApplicabilityParagraph (1) shall apply with respect to any report described in such paragraph that is submitted on or after the date of the enactment of this subsection.(3)NoticeThe Secretary shall notify, in writing, the chairmen and ranking members of the authorizing and appropriating congressional committees of jurisdiction regarding policy memoranda, management directives, and reprogramming notifications issued by the Department..103.Enhanced integration(a)Integration initiative(1)In generalNot later than 90 days after the date of the enactment of this Act, the Under Secretary for Management of the Department, in coordination with the heads of components of the Department, shall establish an initiative to identify opportunities to enhance integration of management and operational functions across the components and offices of the Department.(2)Submission of informationThe Under Secretary for Management shall submit to the Secretary information relating to opportunities identified pursuant to paragraph (1) before implementation of activities intended to leverage such opportunities. (b)Reports(1)Initiative report(A)In generalNot later than one year after the date of the enactment of this Act and annually thereafter through 2025, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the initiative established pursuant to subsection (a). (B)ElementsEach report required under subparagraph (A) shall include information relating to each opportunity identified by the Secretary pursuant to subsection (a)(1) that includes—(i)the goal of each such opportunity;(ii)the estimated timeline for implementation of each such opportunity; and(iii)estimated costs or cost avoidances associated with the implementation of each such opportunity.(2)Integration reportNot later than one year after the date of the enactment of this Act and annually thereafter through 2025, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes— (A)information relating to plans to address any unresolved management challenges identified by the Comptroller General in the most recent biennial High-Risk List or successor report;(B)information relating to any joint task forces in operation or planned to be established pursuant to section 708 of the Homeland Security Act of 2002 (6 U.S.C. 348), including the level of participation by offices and components of the Department in each such joint task force;(C)a list of common capability gaps or mission needs among offices and components of the Department identified by the Joint Requirements Council established pursuant to section 890D of the Homeland Security Act of 2002, as added by this Act;(D)information relating to any proposed changes with respect to the organization of the Department that would be subject to section 872 of the Homeland Security Act of 2002 (6 U.S.C. 452), including specific information relating to the purpose and expected benefits of such changes; and(E)any other information relevant to the efforts of the Secretary to enhance integration of management and operational functions across the components and offices of the Department.IIIntelligence and analysis reforms201.Enhanced departmental oversight of certain intelligence mattersParagraph (9) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended—(1)in subparagraph (A), by striking and after the semicolon;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)any intelligence information under this Act is, to the extent practicable, shared, retained, and disseminated consistent with the protection of privacy rights, civil rights, and civil liberties, as determined, respectively, by the Chief Privacy Officer and the Officer for Civil Rights and Civil Liberties..202.Department of Homeland Security support for the national network of fusion centersSection 210A of the Homeland Security Act of 2002 (6 U.S.C. 124h) is amended—(1)in subsection (b)(1), by inserting , including such advice and assistance relating to privacy, civil rights, and civil liberties training, after advice and assistance;(2)in subsection (c), by adding at the end the following new paragraph:(7)Privacy, civil rights, and civil liberties advisorsThe Chief Privacy Officer of the Department and the Officer for Civil Rights and Civil Liberties of the Department, in coordination with the Under Secretary for Intelligence and Analysis shall, to the extent practicable, assign personnel to assist the fusion centers that participate in the State, Local, and Regional Fusion Center Initiative, including employees of such fusion centers who are responsible for privacy, civil rights, and civil liberties efforts within such fusion centers.;(3)by redesignating subsections (k) and (l) as subsections (n) and (o), respectively; and(4)by inserting after subsection (j) the following new subsections:(k)Self-Assessment(1)In general(A)DisseminationNot later than one year after the date of the enactment of this subsection, the Secretary shall disseminate to each fusion center participating in the State, Local, and Regional Fusion Center Initiative and receiving a grant from the Department, guidance with respect to—(i)conducting a self-assessment relating to adherence to privacy, civil rights, and civil liberties protections and polices; and(ii)applicable training relating to such protections and policies.(B)ReturnNot later than August 31, 2022, and annually thereafter, such fusion centers shall submit to the Secretary the self-assessments required under clause (i) of subparagraph (A).(2)Inspector general review(A)Submission of self-assessmentsNot later than September 30, 2022, and annually thereafter, the Under Secretary for Intelligence and Analysis shall submit to the Inspector General of the Department the self-assessments submitted to the Under Secretary pursuant to paragraph (1)(B).(B)ReviewNot later than 90 days after the receipt of the self-assessments required under subparagraph (A) and annually thereafter, the Inspector General shall—(i)review a representative sampling, as determined by the Inspector General, of the policies, practices, and performance with respect to privacy, civil rights, and civil liberties of the fusion centers participating in the State, Local, and Regional Fusion Center Initiative to determine the adherence to privacy, civil rights, and civil liberties polices, including training of such centers; and(ii)annually rotate the fusion centers subject to such sampling and review diverse fusion centers with respect to the metropolitan areas, States, or regions in which such fusion centers operate.(l)Comptroller generalBeginning on the date that is one year after the date of the enactment of this subsection and triennially thereafter, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a review of the use of emerging technologies, including facial recognition, artificial intelligence, and machine learning, by fusion centers participating in the State, Local, and Regional Fusion Center Initiative, and the effects of such technologies on the privacy, civil rights, and civil liberties of the American public. Each such review shall evaluate not fewer than—(1)three such fusion centers that serve high-risk urban areas (as such term is defined in section 2003); and(2)two State fusion centers..203.Domestic terrorism analytic unit(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new section: 211.Analytic unit to develop intelligence products relating to domestic terrorism(a)EstablishmentThere is established within the Office of Intelligence and Analysis of the Department an analytic unit (in this section to be referred to as the analytic unit) to serve as a focal point within the Department for intelligence and analysis of domestic terrorism threats. (b)Personnel(1)CompositionThe analytic unit shall be—(A)headed by a Director appointed by the Under Secretary; and (B)composed of—(i)not fewer than five full-time equivalent staff members; and(ii)any additional staff detailed from Federal agencies.(2)Training requirementsEach member of the analytic unit shall complete—(A)annual training relating to intelligence, analysis, and information sharing practices (as such practices relate to open source information); (B)annual privacy and civil liberties training that is developed, supported, or sponsored by the Privacy Officer of the Department appointed under section 222 and the Officer for Civil Rights and Civil Liberties of the Department, in consultation with the Privacy and Civil Liberties Oversight Board established under section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee); and (C)such other training prescribed by the Under Secretary.(c)ResponsibilitiesThe responsibilities of the analytic unit shall include: (1)Producing—(A)in classified and unclassified formats, and(B)by integrating open source information in a manner consistent with the privacy and civil liberties training provided pursuant to subsection (b)(2)(B),intelligence products relating to domestic terrorism threats. (2)Disseminating such products and conducting briefings relating to such products for—(A)Federal, State, Tribal, territorial, and local agencies; (B)State, local, and regional fusion centers; and (C)private sector stakeholders, as appropriate.(3)Improving understanding within the Department and among the entities receiving disseminated products and briefings pursuant to paragraph (2) with respect to—(A)the degree to which threats identified in such products may have a nexus to foreign terrorist organizations, transnational criminal organizations, foreign countries, or other foreign non-state actors engaged in malign foreign influence campaigns; and(B)trend analysis relating to—(i) whether such threats are identified in the physical domain or cyberspace; and(ii)the degree to which such threats may impact or reinforce each other; and(C)information relating to any relations between such threats and targeted violence. (d)BriefingsNot later than 180 days after the date of the enactment of this section and biannually thereafter through 2026, the Under Secretary shall provide to the appropriate congressional committees a briefing relating to the implementation of this section.(e)Reports(1)In generalNot later than one year after the date of the enactment of this section and annually thereafter through 2026, the Under Secretary shall submit to the appropriate congressional committees a report relating to the annual operation of the analytic unit. Each such report shall include the following:(A)A summary of each product produced or disseminated pursuant to paragraphs (1) or (2), respectively, of subsection (c).(B)Information relating to each briefing pursuant to subsection (c)(2), including—(i)the number of such briefings conducted;(ii)a summary of each such briefing; and(iii)the name of the entity specified in such subsection that received such a briefing. (C)Information relating to personnel within the analytic unit, including—(i)the number of full-time equivalent staff and personnel detailed from Federal agencies;(ii)any memoranda of understanding to facilitate the detailing of such personnel from other Federal agencies; and(iii)information relating to activities to attract and retain a diverse workforce within the analytic unit.(D)Information relating to—(i)the provision of training pursuant to subsection (b)(2); and(ii)activities carried out pursuant to subsection (c)(3).(2)GAO reportNot later than one year after the date on which the initial report required under subsection (e)(1) is submitted to the appropriate congressional committees and annually thereafter through 2026, the Comptroller General of the United States shall submit to the appropriate congressional committees a review of the implementation of this section that includes an evaluation of such report for the corresponding year. (f)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.(2)CyberspaceThe term cyberspace means the interdependent network of information technology infrastructures, that includes the internet, telecommunications networks, computer systems, and embedded processors and controllers.(3)Domestic terrorismThe term domestic terrorism has the meaning given the term in section 2331(5) of title 18, United States Code. (4)Foreign terrorist organizationThe term foreign terrorist organization means an organization designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).(5)Fusion centerThe term fusion center has the meaning given the term in section 210A(k)(1).(6)Information technologyThe term information technology has the meaning given the term in section 11101 of title 40, United States Code.(7)Malign foreign influence campaignsThe term malign foreign influence campaigns means the coordinated application of state diplomatic, informational, military, economic, business, corruption, educational, or other capability by foreign state actors or foreign non-state actors to the United States to affect elections in the United States. (8)Personally identifiable informationThe term personally identifiable information means any information about an individual elicited, collected, stored, or maintained by an agency, including the following:(A)Any information that can be used to distinguish or trace the identity of an individual, such as a name, a social security number, a date and place of birth, a mother’s maiden name, or biometric records.(B)Any other information that is linked or linkable to an individual, such as medical, educational, financial, or employment information.(9)Targeted violenceThe term targeted violence means any incident of violence in which an attacker selected a particular target in order to inflict mass injury or death without a clearly discernible political or ideological motivation beyond mass injury or death. (10)Under SecretaryThe term Under Secretary means the Under Secretary for Intelligence and Analysis of the Department..(b)Rule of constructionNothing in this section or the amendments made by this section may be construed to—(1)confer any additional authority, including law enforcement and surveillance authority, beyond that which is authorized under existing law to the Under Secretary for Intelligence and Analysis; or(2)abrogate, diminish, or weaken the provisions of any Federal or State law that prevents or protects against the unauthorized collection or release of personal records or personally identifiable information (as such term is defined in section 211(f)(8) of the Homeland Security Act of 2002, as added by this section).(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 210G the following new item:Sec. 211. Analytic unit to develop intelligence products relating to domestic terrorism..204.Report relating to foreign white supremacist extremist organizations(a)ReportNot later than 180 days after the date of the enactment of this Act, the Chair of the Counter Threats Advisory Board, established pursuant to section 210F(a) of the Homeland Security Act of 2002 (6 U.S.C. 124m–1(a)), shall submit to the appropriate congressional committees a report relating to current efforts with respect to combating violence by foreign white supremacist extremist organizations—(1)inside the United States; and(2)against individuals and interests of the United States abroad.(b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. (c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Foreign white supremacist extremist organizationThe term foreign white supremacist extremist organization means an organization based outside of the United States that seeks, in whole or in part, through unlawful acts of force or violence, to further the belief in the intellectual and moral superiority of the white race over other races.IIIOfficers, offices, and policiesAOfficers, integration, and policymaking301.Chief Privacy OfficerSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by inserting to be the Chief Privacy Officer of the Department after in the Department; and(ii)by striking to the Secretary, to assume and inserting to the Secretary. Such official shall have;(B)in paragraph (5)(B), by striking and at the end;(C)by striking paragraph (6); and(D)by inserting after paragraph (5) the following new paragraphs:(6)developing guidance to assist components and offices of the Department in developing privacy policies and practices;(7)establishing a process to ensure components and offices of the Department are in compliance with Federal, regulatory, statutory, and Department privacy requirements, mandates, directives, and policies;(8)working with the Chief Information Officer of the Department to identify methods for managing the records, management policies, and procedures of the Department;(9)working with components and offices of the Department to ensure information sharing activities incorporate privacy protection procedures;(10)serving as the Chief FOIA Officer of the Department for purposes of subsection (j) of section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), to manage and process requests related to such section;(11)developing guidance on procedures to be followed by individuals making requests for information under section 552 of title 5, United States Code;(12)overseeing in the Department the management and processing of requests for information under section 552 of title 5, United States Code;(13)providing component heads with input on the management of their respective FOIA offices, including recruiting and hiring component FOIA officers, budget formulation, and organizational placement within each such component;(14)issuing guidance to relevant components and offices of the Department to ensure compliance with unified disclosure, processing, and training policies in accordance with section 552 of title 5, United States Code;(15)identifying and eliminating unnecessary and duplicative actions taken by the Department with respect to processing requests for information under section 552 of title 5, United States Code;(16)preparing an annual report to Congress that includes—(A)a description of the activities of the Department that affect privacy during the fiscal year covered by each such report, including complaints of privacy violations, implementation of section 552a of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and(B)the number of new technology programs implemented in the Department during the fiscal year covered by each such report, the number of such programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of such programs that effectively implemented privacy protections into new technology programs, and an explanation of why any new programs did not effectively implement privacy protections;(17)coordinate with the Under Secretary for Intelligence and Analysis to—(A)ensure that any information under this Act is, to the extent practicable, shared, retained, and disseminated in a manner consistent with the protection of privacy rights; and(B)provide to intelligence personnel training relating to privacy rights, regulations, and information practices as specified in section 552a of title 5, United States Code, and other relevant laws, focusing on personnel who have—(i)the authority to disseminate information analyzed by the Department pursuant to paragraph (6) of section 201(d); or(ii)the responsibility to review information to be disseminated pursuant to such paragraph; and(18)carrying out other responsibilities as the Secretary determines appropriate. ; and(2)by adding at the end the following new subsections:(f)Reassignment of functionsNotwithstanding subsection (a)(10), the Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another official within the Department, consistent with the requirements of such section.(g)Privacy working group(1)In generalThe Chief Privacy Officer, or, if the Secretary determines appropriate, an individual designated by the Secretary as the Chief FOIA Officer, shall establish and serve as the Chair of a working group comprised of personnel from across the Department who are involved in executing disclosure policies and processes relating to the administration of section 552 of title 5, United States Code, in furtherance of improving the compliance of the Department with such section 552.(2)PurposeThe working group established in accordance with paragraph (1) shall be a forum—(A)for the sharing of information and best practices; and(B)to develop solutions to challenges relating to disclosure policies and processes, referred to in such paragraph, encountered within components and offices of the Department.(3)ResponsibilitiesMembers of the working group shall meet not less than once every quarter to advise the Chair on matters concerning disclosure policies and processes relating to the administration of section 552 of title 5, United States Code, including the following matters:(A)The development of guidance for uniform disclosure policies and processes, in accordance with paragraph (14) of subsection (a).(B)Ways to reduce unnecessary redundancies that may undermine the responsive and efficient processing of requests for information under such section 552..302.Under Secretary for ManagementSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended—(1)in subsection (a)—(A)in paragraph (2), by inserting and acquisition management after Procurement; and(B)in paragraph (6), by inserting (including firearms and other sensitive assets) after equipment;(2)by redesignating subsection (d), the first subsection (e) (relating to the system for award management consultation), and the second subsection (e) (relating to the definition of interoperable communications) as subsections (e), (f), and (g), respectively; (3)by inserting after subsection (c) the following new subsection:(d)Acquisition and related responsibilities(1)In generalNotwithstanding section 1702(a) of title 41, United States Code, the Under Secretary for Management shall be Chief Acquisition Officer of the Department. As Chief Acquisition Officer, the Under Secretary shall have the authorities and perform the functions specified in section 1702(b) of such title, and perform all other functions and responsibilities delegated by the Secretary or described in this subsection.(2)Functions and responsibilitiesIn addition to the authorities and functions specified in section 1702(b) of title 41, United States Code, the functions and responsibilities of the Under Secretary for Management related to acquisition (as such term is defined in section 830) shall include the following:(A)Advising the Secretary with respect to acquisition management activities, including—(i)accounting for risks of failure to achieve cost, schedule, or performance parameters; and(ii)ensuring the Department achieves its mission through the adoption of widely accepted program management best practices (as such term is defined in section 830) and standards.(B)Leading the Acquisition Review Board established pursuant to section 838.(C)Synchronizing interagency coordination relating to acquisition programs and acquisition management efforts of the Department.(D)Exercising the acquisition decision authority (as such term is defined in section 830) to approve, pause, modify (including the rescission of approvals of program milestones), or cancel major acquisition programs (as such term is defined in section 830), unless the Under Secretary delegates such authority to a Component Acquisition Executive (as such term is defined in section 830) pursuant to paragraph (3).(E)Providing additional scrutiny and oversight for an acquisition that is not a major acquisition if—(i)the acquisition is for a program that is important to the strategic and performance plans of the Department;(ii)the acquisition is for a program with significant program or policy implications; and(iii)the Secretary determines that such scrutiny and oversight for the acquisition is proper and necessary.(F)Establishing policies for managing acquisitions across the Department that promote best practices (as such term is defined in section 830). (G)Ensuring each major acquisition program has a Department-approved acquisition program baseline (as such term is defined in section 830), pursuant to the acquisition management policy of the Department, that is traceable to the life-cycle cost estimate of the program, integrated master schedule, and operational requirements.(H)Assisting the heads of components and Component Acquisition Executives in efforts to comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives.(I)Ensuring contracts, grants, and financial assistance are provided only to individuals and organizations that are not suspended or debarred.(J)Distributing guidance throughout the Department to ensure that contractors involved in acquisitions, including contractors that access the information systems and technologies of the Department, adhere to relevant Department policies related to physical and information security as identified by the Under Secretary for Management.(K)Overseeing the Component Acquisition Executive organizational structure to ensure Component Acquisition Executives have sufficient capabilities and comply with Department acquisition policies.(L)Developing and managing a professional acquisition workforce to ensure the goods and services acquired by the Department meet the needs of the mission and are at the best value for the expenditure of public resources.(3)Delegation of certain acquisition decision authorityThe Under Secretary for Management may delegate acquisition decision authority, in writing, to the relevant Component Acquisition Executive for a major capital asset, service, or hybrid acquisition program that has a life-cycle cost estimate of at least $300,000,000 but not more than $1,000,000,000, based on fiscal year 2021 constant dollars, if—(A)the component has in place policies, processes, and procedures that are consistent with the acquisition policy of the Department;(B)the Component Acquisition Executive has an adequate staff of experienced employees with applicable program management training; and(C)each major acquisition program concerned has a Department-approved acquisition program baseline and it is meeting agreed-upon cost, schedule, and performance thresholds.(4)Relationship to Under Secretary for Science and TechnologyThe Under Secretary for Management and the Under Secretary for Science and Technology shall coordinate in matters related to Department-wide acquisitions. ; and(4)by amending subsection (f), as so redesignated, to read as follows:(f)Sensitive assets definedIn this section, the term sensitive assets means any asset, regardless of value—(1)that the Department issues to a Department employee; and(2)that either the Under Secretary for Management or a head of a component determines such asset requires special control and accounting..303.Chief Financial OfficerSection 702 of the Homeland Security Act of 2002 (6 U.S.C. 342) is amended—(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and(2)by inserting after subsection (a) the following new subsection:(b)ResponsibilitiesIn carrying out the responsibilities, authorities, and functions specified in section 902 of title 31, United States Code, the Chief Financial Officer shall—(1)oversee Department budget formulation and execution;(2)provide guidance with respect to performance-based budgeting practices for the Department;(3)develop cost-estimating practices for the Department, including policies relating to cost-estimating and approval of life-cycle cost estimates;(4)coordinate with the Office of Strategy, Policy, and Plans to ensure the development of the budget for the Department is compatible with the long-term strategic plans, priorities, and policies of the Secretary;(5)develop and manage the financial management policy of the Department, including effective internal controls with respect to financial reporting systems and processes;(6)provide guidance relating to financial system modernization efforts throughout the Department;(7)develop and lead the efforts of the Department with respect to financial oversight, including identifying ways to streamline and standardize business processes;(8)oversee the costs of acquisition programs and related activities to ensure—(A)that actual and planned costs are in accordance with budget estimates; or(B)adequate funding throughout the life-cycle of such programs and activities;(9)implement, by fiscal year 2022, a Department-wide common accounting structure;(10)track, approve (where appropriate), oversee, and make public information relating to expenditures by components and offices of the Department for conferences, as appropriate, including by requiring each component and office to—(A)submit to the Inspector General of the Department, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the expenditures by such component or office for each conference hosted or attended by Department employees for which the total expenditures exceeded $50,000, based on fiscal year 2021 constant dollars, not later than 15 days after the day on which the conference ends; and(B)with respect to such expenditures, provide—(i)the information described in subsections (a), (b), and (c) of section 739 of title VII of division E of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235); and(ii)documentation of such expenditures; and(11)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate any report delivered to any other committee of the House of Representatives or Senate relating to the financial functions of the Department..304.Chief Information Officer(a)In generalSection 703 of the Homeland Security Act of 2002 (6 U.S.C. 343) is amended—(1)in subsection (a), by adding at the end the following new sentence: In addition to the functions under section 3506(a)(2) of title 44, United States Code, the Chief Information Officer shall perform the functions set forth in this section and such other functions as may be assigned by the Secretary.;(2)by redesignating subsection (b) as subsection (f); (3)by inserting after subsection (a) the following new subsections:(b)ResponsibilitiesThe Chief Information Officer shall—(1)serve as the lead technical authority for information technology programs of the Department;(2)advise and assist the Secretary, heads of the components of the Department, and other senior officials in carrying out the responsibilities of the Department with respect to information technology for all activities relating to the budget, programs, security, and operations;(3)to the extent delegated by the Secretary, exercise authority over Department information technology management and establish the information technology priorities, policies, processes, standards, guidelines, and procedures of the Department to ensure interoperability and standardization of information technology;(4)establish criteria for—(A)identifying mission critical and mission essential information systems of the Department;(B)maintaining a consolidated inventory of such systems; and(C)developing and maintaining contingency plans for responding to a disruption in the operation of any of such systems;(5)maintain the security, visibility, reliability, integrity, and availability of data and information technology of the Department;(6)in consultation with the Chief Procurement Officer of the Department, establish and implement policies and procedures to identify and manage vulnerabilities in the supply chain relating to the purchase of information technology;(7)review contracts and interagency agreements associated with major information technology investments and information technology investments that have had cost, schedule, or performance challenges in the past;(8)assess the risk of all major information technology investments and publicly report the risk rating to the Office of Management and Budget; and(9)carry out any other responsibilities delegated by the Secretary consistent with an effective information system management function.(c)Information technology strategic plan(1)Strategic planNot later than October 1, 2023, and every five years thereafter, the Chief Information Officer, in coordination with the Chief Financial Officer, shall submit to the appropriate congressional committees a successor information technology strategic plan. (2)ElementsThe strategic plan required under paragraph (1) shall include the following:(A)An analysis to determine if the budget of the Department aligns with priorities specified in the information technology strategic plan required under paragraph (1).(B)Information relating to—(i)the information technology priorities of the Department;(ii)whether such priorities were funded by the Department; and(iii)if such priorities were not so funded, the reasons relating thereto.(C)Information relating to the Department identifying and addressing skills gaps needed to implement the information technology strategic plan.(D)Information relating to the identification of duplicate information technology within the components of the Department and the removal of such technology.(d)Acquisition responsibilitiesIn addition to the responsibilities specified in section 11315 of title 40, United States Code, the Chief Information Officer, in consultation with the Under Secretary for Management, shall—(1)oversee the management of the Homeland Security Enterprise Architecture;(2)ensure that before each acquisition decision event (as such term is defined in section 830), information technology aspects of acquisition programs comply with any departmental information technology management requirements, security protocols, and the Homeland Security Enterprise Architecture; and(3)provide recommendations relating to information technology programs and developing information technology acquisitions strategic guidance to the Acquisition Review Board of the Department. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate.; and(4)by adding at the end the following new subsection: (g)Chief Data Officer(1)In generalThe Secretary, in consultation with the Chief Information Officer, shall designate a career appointee of the Department as the Chief Data Officer of the Department.(2)QualificationsThe Chief Data Officer shall possess training and experience with respect to management, governance, generation, collection, protection, analysis, use, and sharing of data, including the protection and de-identification of personally identifiable information.(3)FunctionsThe Chief Data Officer, in addition to carrying out the functions set forth in section 3520 of title 44, United States Code, shall be responsible for the following:(A)Ensuring the Department conforms with data management best practices recognized across the private sector and the Federal Government.(B)Coordinating the organization and integration of data across the Department for improved interoperability, analysis, and decision-making.(C)Reviewing the impact of the infrastructure of the Department regarding data integrity and interoperability.(D)Coordinating the release of data for public use following appropriate privacy reviews within the Department, as coordinated with the Chief Privacy Officer of the Department.(E)Promoting innovation in the use of data by the Department to improve Department management and operations. (F)Coordinating the storage of Department records in accordance with the General Records Schedules of the National Archives and Records Administration.(G)Publishing guidance for revising record schedule proposals, including guidelines for keeping a written record of justification for such revisions.(H)Overseeing, in consultation with the Chief Privacy Officer, as appropriate, the compliance of the Department with respect to—(i)issuing guidelines ensuring the quality, objectivity, utility, and integrity of information, including statistical information;(ii)establishing administrative mechanisms that allow affected persons to seek and obtain correction of information maintained and disseminated by relevant components of the Department that does not comply with the guidelines of the Department; and(iii)reporting to the Director of the Office of Management and Budget the number and nature of complaints received by relevant components of the Department relating to the accuracy of information disseminated and the handling of such complaints by such components. (I)Coordinating with appropriate officials of the Department, including the Chief Privacy Officer, component privacy officers, component Chief Data Officers, and program managers, regarding the use of data within their respective components and under their authorities.(J)Serving as the liaison to the Office of Management and Budget and other Federal agencies with respect to using existing Department data for statistical purposes.(4)Component Chief Data OfficersThe heads of each operational component of the Department, in consultation with the Chief Data Officer of the Department and the Chief Information Officer of such component, shall designate a career appointee from each such component as the Chief Data Officer of such component. Each such component Chief Data Officer shall—(A)possess the qualifications described in paragraph (2); and(B)coordinate with and assist the Chief Data Officer of the Department in the implementation of the functions specified in subparagraphs (A) through (F) of paragraph (3) for their respective component.(5)ReportsNot later than 180 days after the date of the enactment of this subsection and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the implementation of this subsection and any concerns regarding such implementation. (6)DefinitionIn this subsection, the term career appointee has the meaning given such term in section 3132 of title 5, United States Code..(b)Software licensing(1)Report(A)In generalNot later than 180 days after the date of the enactment of this Act and every two years thereafter until 2025, the Chief Information Officer of the Department, in consultation with Department component chief information officers, shall submit to the Secretary, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the software licenses of the Department.(B)ElementsThe report required under subparagraph (A) shall include—(i)a Department-wide inventory of all existing software licenses held by the Department;(ii)an assessment of—(I)the needs of the Department and the components of the Department with respect to software licenses for the subsequent two fiscal years;(II)how the Department can achieve the greatest possible economies of scale and cost savings in the procurement of software licenses; and(III)how the use of shared cloud-computing services will impact the needs for software licenses for the subsequent two fiscal years; and(iii)plans for eliminating unutilized software licenses for the subsequent two fiscal years.(2)Plan to reduce software licensesNot later than 90 days after the date on which the report required under paragraph (1) is submitted, if the Chief Information Officer of the Department determines the number of software licenses held by the Department and the components of the Department exceed the needs of the Department pursuant to the findings of such report, the Secretary shall establish a plan for reducing the number of such software licenses to meet the needs of the Department. (3)Comptroller General reviewNot later than December 30, 2023, the Comptroller General shall report on the extent to which the Chief Information Officer of the Department has fulfilled all requirements established by this section and the amendments made by this section. (4)Completion of first definition of capabilitiesNot later than one year after the date of the enactment of this Act, the Chief Information Officer of the Department shall complete the first information technology strategic plan required under subsection (c) of section 701 of the Homeland Security Act of 2002, as added by subsection (a) of this section.305.Chief Human Capital OfficerSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)by inserting , including with respect to leadership development and employee engagement, after policies;(ii)by striking and in line and inserting , in line; and(iii)by inserting and informed by best practices within the Federal Government and the private sector, after priorities,;(B)in paragraph (2), by striking develop performance measures to provide a basis for monitoring and evaluating and inserting evaluate, on an ongoing basis,;(C)in paragraph (3), by inserting that, to the extent practicable, are informed by employee feedback after policies;(D)in paragraph (4), by inserting including internship, leadership development, and employee engagement programs, before in coordination;(E)in paragraph (5), by inserting before the semicolon at the end the following: that is informed by an assessment, carried out by the Chief Human Capital Officer, of the learning and developmental needs of employees in supervisory and non-supervisory roles across the Department and appropriate workforce planning initiatives;(F)by redesignating paragraphs (9) and (10) as paragraphs (12) and (13), respectively; (G)by inserting after paragraph (8) the following new paragraphs:(9)maintain a catalogue of available internship and employee development opportunities, including the Homeland Security Rotation Program pursuant to section 844, departmental leadership development programs, interagency development programs, and other rotational programs;(10)ensure that employee discipline and adverse action programs comply with the requirements of all pertinent laws, rules, regulations, and Federal guidance, and ensure due process for employees;(11)analyze each Department or Government-wide Federal workforce satisfaction or morale survey within 90 days of the publication of any such survey and submit to the Secretary such analysis and, as appropriate, any recommendations to improve workforce satisfaction or morale within the Department;;(H)in paragraph (12), as so redesignated, by striking and after the semicolon at the end;(I)in paragraph (13), as so redesignated, by striking the period at the end and inserting ; and; and(J)by adding at the end the following new paragraph:(14)oversee the consolidation, integration, and modernization of the human capital information technology infrastructure of the Department, including systems to manage employee and contractor training records and employee performance records.;(2)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively;(3)by inserting after subsection (c) the following new subsections:(d)Chief Learning and Engagement OfficerThe Chief Human Capital Officer may designate an employee of the Department to serve as a Chief Learning and Engagement Officer to assist the Chief Human Capital Officer in carrying out this section.(e)Internship programs(1)In generalIn carrying out the responsibilities identified in subsections (b)(4) and (b)(9), the Chief Human Capital Officer shall, in coordination with all the components of the Department—(A)regularly review the catalogue of internships to—(i)ensure each purpose, structure, and eligibility requirements of the program align with Department and component workforce strategies; and(ii)eliminate unnecessary or duplicative programs;(B)maintain data relating to the number of participants, including attrition and graduation rates, for each internship program by each fiscal year;(C)identify opportunities and processes to hire internship participants that satisfactorily complete program requirements to permanent positions;(D)track the hiring rates of internship participants to permanent positions within the Department or components by program; and(E)share lessons learned and opportunities for improving the management and administration of internship programs within the Department and components of the Department.(2)DefinitionsIn this subsection, the term internship means any program that provides temporary employment or work experience to participants, including current students and recent graduates.; and(4)in subsection (f), as so redesignated—(A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; and(B)by inserting after paragraph (1) the following new paragraph:(2)information relating to—(A)employee development opportunities catalogued pursuant to subsection (b)(9) and any available data with respect to participation rates, attrition rates, retention, and employee satisfaction;(B)the progress of Department-wide strategic workforce planning efforts as determined pursuant to subsection (b)(2);(C)the activities of the Employee Engagement Steering Committee established pursuant to section 721, including the number of meetings, types of materials developed and distributed, and recommendations to the Secretary; and(D)the implementation status of any cybersecurity-focused personnel systems used to recruit, retain, and manage mission critical cybersecurity talent authorized pursuant to the authority of the Secretary;.306.Officer for Civil Rights and Civil Liberties(a)In generalSection 705 of the Homeland Security Act of 2002 (6 U.S.C. 345) is amended—(1)in the section heading, by striking Establishment of; and(2)by striking subsections (a) and (b) and inserting the following new subsections:(a)In generalThere is established within the Department an Office for Civil Rights and Civil Liberties. The head of such Office is the Officer for Civil Rights and Civil Liberties, who shall report directly to the Secretary.(b)ResponsibilitiesThe Officer for Civil Rights and Civil Liberties shall carry out the following responsibilities:(1)Oversee compliance with constitutional, statutory, regulatory, policy, and other requirements relating to the civil rights and civil liberties of individuals affected by the programs and activities of the Department.(2)Integrate civil rights and civil liberties protections into all programs and activities of the Department.(3)Conduct civil rights and civil liberties impact assessments, as appropriate, including prior to the implementation of new Department regulations, initiatives, programs, or policies.(4)Conduct periodic reviews of policies, procedures, and activities of the Department relating to civil rights and civil liberties.(5)Provide policy advice, recommendations, and other technical assistance relating to civil rights and civil liberties to the Secretary and to heads of components, directorates, and offices and other personnel within the Department.(6)Review, assess, and investigate complaints, including complaints filed by members of the public, and information indicating possible abuses of civil rights or civil liberties at the Department, unless the Inspector General of the Department determines that any such complaint should be investigated by the Inspector General.(7)Initiate reviews, investigations, and assessments of the administration of the programs and activities by the Department relating to civil rights and civil liberties, as the Officer determines necessary.(8)Coordinate with the Privacy Officer to ensure that—(A)programs, policies, and procedures involving civil rights, civil liberties, and privacy considerations are addressed in an integrated and comprehensive manner; and(B)Congress receives appropriate reports regarding such programs, policies, and procedures.(9)Lead the equal employment opportunity programs of the Department, including complaint management and adjudication, workforce diversity, and promotion of the merit system principles.(10)Make publicly available through accessible communications channels, including the website of the Department—(A)information on the responsibilities and functions of, and how to contact, the Office;(B)summary of reports of investigations that result in final recommendations that are issued by the Officer upon completion of investigations carried out pursuant to paragraph (6); and(C)summaries of impact assessments issued by the Officer and carried out pursuant to paragraph (3) or (7).(11)Engage with individuals and communities whose civil rights and civil liberties may be affected by programs and activities of the Department, including by informing such individuals and communities about report and redress processes and advising the Secretary and heads of components, directorates, offices, and other personnel within the Department of concerns raised by such individuals and communities.(c)Coordination with Inspector General(1)Authority to investigate possible abusesThe Officer for Civil Rights and Civil Liberties may investigate any matter referred to in paragraph (6) or (7) of subsection (b) after fulfilling the coordination requirements under paragraph (2) with respect to such matter.(2)Coordination requirements(A)Referral of matters to Inspector GeneralBefore initiating any investigation described under paragraph (1), the Officer for Civil Rights and Civil Liberties shall refer the matter and all related complaints to the Inspector General of the Department.(B)Inspector General responsibilities(i)Determination and notificationNot later than five business days after the receipt of a matter referred under subparagraph (A), the Inspector General shall—(I)make a determination regarding whether the Inspector General intends to initiate an audit or investigation of the matter referred under subparagraph (A); and(II)notify the Officer of such determination.(ii)Audits and investigationsIf the Inspector General notifies the Officer for Civil Rights and Civil Liberties that the Inspector General intends to initiate an audit or investigation, the Inspector General shall—(I)initiate such audit or investigate by not later than 90 days after providing such notification; or(II)not later than three days after the end of the 90-day period specified in subclause (I), notify the Officer that such audit or investigation was not initiated.(C)Provision of assistanceAt the request of the Inspector General, the Officer for Civil Rights and Civil Liberties may provide assistance to the Inspector General on any investigation or audit initiated by the Inspector General based on a referral under subparagraph (A).(D)Investigation by officerThe Officer for Civil Rights and Civil Liberties may investigate a matter referred to the Inspector General under subparagraph (A) only if—(i)the Inspector General notifies the Officer for Civil Rights and Civil Liberties that the Inspector General does not intend to initiate an audit or investigation relating to that matter; or(ii)the Inspector General provides notification under subparagraph (B)(ii)(II) that an audit or investigation was not initiated.(d)Transparency(1)ComplaintsIn the case of a complaint made concerning complaints of abuses of civil rights and civil liberties under paragraph (6) of subsection (b), the Officer for Civil Rights and Civil Liberties shall—(A)provide to the individual who made the complaint notice of the receipt of such complaint within 30 days of receiving such complaint; and(B)inform the complainant of the determination of the Officer regarding the initiation of a review, assessment, or investigation within the Office, a referral to the Inspector General of the Department, or any other action taken.(2)InvestigationsIn the case of an investigation initiated by the Officer pursuant to paragraph (6) or (7) of subsection (b), upon the conclusion of the investigation, the Officer shall produce a report on the investigation which—(A)shall include the findings and recommendations of the Officer;(B)a summary of which shall be made publicly available;(C)shall not include any personally identifiable information related to any individual involved in such investigation; and(D)may include a classified appendix, as the Officer determines appropriate.(3)Submittal to heads of operational componentsThe Officer shall transmit to the Secretary and the relevant head of each relevant operational component of the Department a copy of each report produced under paragraph (2).(4)Reports to CongressUpon the conclusion of any investigation conducted by the Officer for Civil Rights and Civil Liberties under paragraph (6) or (7) of subsection (b), the Officer shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the investigation, which shall be prepared and submitted without any prior comment or amendment by the Secretary, Deputy Secretary, or any other officer or employee of the Department, unless the Officer seeks such comment.(e)Component Civil Rights and Civil Liberties OfficerThe head of each of the operational components of the Department shall designate a career appointee (as such term is defined in section 3132 of title 5, United States Code) from such component as the Officer for Civil Rights and Civil Liberties of such component. Each such component Officer for Civil Rights and Civil Liberties shall coordinate with and provide information to the Officer for Civil Rights and Civil Liberties of the Department on matters related to civil rights and civil liberties within each respective component.(f)Access to informationThe Officer for Civil Rights and Civil Liberties of the Department—(1)shall have access to all records, reports, audits, reviews, documents, papers, recommendations, and other materials available to the Department that relate to programs and operations with respect to the responsibilities of the Officer under subsection (b); and(2)may, to the extent the Officer determines necessary, and subject to the approval of the Secretary—(A)issue a subpoena to require the production, by any person other than a Federal agency, of all information, documents, reports, answers, records, accounts, papers, and other documentary evidence necessary in the performance of the responsibilities of the Officer under this section; and(B)administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the responsibilities of the Officer under this section.(g)Annual reportNot later than March 31 of each year, the Officer for Civil Rights and Civil Liberties of the Department shall submit directly to the President, the President of the Senate, the Speaker of the House of Representatives, and the appropriate committees and subcommittees of Congress, a report on the implementation of this section during the year preceding the year during which the report is submitted. Each such report shall include, for the year covered by the report—(1)any complaints of abuse described under subsection (b)(6) and any actions by the Department or a component, directorate, or office of the Department that the Officer identifies as responsive to such complaints;(2)a list of Department programs and activities for which civil rights and civil liberties impact assessments were conducted, or policy advice, recommendations, or other technical assistance was provided;(3)any recommendations issued by the Officer to the Secretary or the head of a component, directorate, or office, together with information on the status of the implementation of such recommendations;(4)information on the diversity and equal employment opportunity activities of the Department, including information on complaint management and adjudication of equal employment opportunity complaints and efforts to ensure compliance throughout the Department with equal employment opportunity requirements;(5)a description of any efforts to engage with individuals and communities whose civil rights and civil liberties may be affected by activities carried out by the Department, including public meetings; and(6)information on total staffing for the Office of Civil Rights and Civil Liberties, including—(A)the number of full-time, part-time and contract support personnel; and(B)information on the number of employees whose primary responsibilities include supporting the Officer in carrying out paragraph (9) of subsection (b)..(b)Reporting to CongressSection 1062(f)(1)(A)(i) of the National Security Intelligence Reform Act of 2004 (42 U.S.C. 2000ee–1(f)(1)(A)(i)) is amended by inserting the Committee on Homeland Security of the House of Representatives, after Affairs of the Senate,.(c)Comptroller General reviewNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on subsection (b)(11) of section 705 of the Homeland Security Act of 2002 (6 U.S.C. 345), as amended by subsection (a).(d)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by striking the item relating to section 705 and inserting the following new item: Sec. 705. Officer for Civil Rights and Civil Liberties..307.Quadrennial homeland security review(a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended—(1)in subsection (a)(3)—(A)in subparagraph (B), by striking and at the end;(B)by redesignating subparagraph (C) as subparagraph (D); and(C)by inserting after subparagraph (B) the following new subparagraph:(C)representatives from appropriate advisory committees established pursuant to section 871, the Homeland Security Advisory Council, and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;(2)in subsection (b)—(A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);(B)in paragraph (3)—(i)by inserting , to the extent practicable, after describe; and(ii)by striking budget plan and inserting resources required;(C)in paragraph (4)—(i)by inserting , to the extent practicable, after identify;(ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and(iii)by striking the semicolon at the end and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities, as the case may be; and;(D)in paragraph (5), by striking ; and and inserting a period; and(E)by striking paragraph (6);(3)in subsection (c)—(A)in paragraph (1), by striking—(i)December 31 of the year and inserting 60 days after the date of the submission of the budget of the President; and(ii)conducted and inserting completed; (B)in paragraph (2)—(i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of;(ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end;(iii)in subparagraph (D)—(I)by inserting to the extent practicable, before a description; and(II)by striking budget plan and inserting resources required;(iv)in subparagraph (F)—(I)by inserting to the extent practicable, before a discussion; and(II)by striking the status of;(v)in subparagraph (G)—(I)by inserting to the extent practicable, before a discussion;(II)by striking the status of;(III)by inserting and risks before to national homeland; and(IV)by inserting and after the semicolon at the end;(vi)by striking subparagraph (H); and(vii)by redesignating subparagraph (I) as subparagraph (H);(C)by redesignating paragraph (3) as paragraph (4); and(D)by inserting after paragraph (2) the following new paragraph:(3)DocumentationThe Secretary shall retain and, upon request, provide to Congress the following documentation regarding each quadrennial homeland security review:(A)Records relating to the consultation carried out pursuant to subsection (a)(3), including—(i)all written communications, including communications sent out by the Secretary and feedback submitted to the Secretary through technology, online communications tools, in-person discussions, and the interagency process; and(ii)information relating to whether feedback received by the Secretary informed the quadrennial homeland security review.(B)Information relating to the risk assessment required under subsection (c)(2)(B), including—(i)the type of risk model;(ii)the information used to generate the risk assessment;(iii)the sources of information, including other risk assessments; and(iv)information relating to—(I)assumptions, weighing factors, and subjective judgments; and(II)the rationale or basis for such assumptions, factors, and judgments identified pursuant to subclause (I). ;(4)by redesignating subsection (d) as subsection (e); and(5)by inserting after subsection (c) the following new subsection:(d)ReviewNot later than 90 days after the submission of each report required under subsection (c)(1), the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes information relating to the degree to which the findings and recommendations developed in the quadrennial homeland security review covered by each such report were integrated into the acquisition strategy and expenditure plans for the Department..(b)Effective dateThe amendments made by this section shall apply with respect to a quadrennial homeland security review conducted after December 31, 2021.308.Office of Strategy, Policy, and PlansSection 709 of the Homeland Security Act of 2002 (6 U.S.C. 349) is amended—(1)in subsection (a), by adding at the end the following: The Office of Strategy, Policy, and Plans shall include an Assistant Secretary for International Affairs and no more than five Assistant Secretaries within the Office of Strategy, Policy, and Plans with divided responsibility for the following areas:(i)Counterterrorism, threat prevention, and screening and vetting, including biometrics.(ii)Border security and immigration.(iii)Cybersecurity and infrastructure security.(iv)Law enforcement.(v)Trade and economic security.;(2)in subsection (c)—(A)in paragraph (1), by inserting , including for activities that cross multiple Department components before the semicolon at the end;(B)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; (C)by inserting after paragraph (3) the following new paragraph:(4)ensure acquisition programs (as such term is defined in section 830) support the quadrennial homeland security review required under section 707, the DHS Strategic Plan pursuant to section 306 of title 5, United States Code, and other appropriate successor documents;; and(D)in such redesignated paragraph (7), by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback;(3)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively; and(4)by inserting after subsection (d) the following new subsection:(e)Assistant Secretary for International AffairsThe Office of International Affairs shall be led by an Assistant Secretary for International Affairs. The Assistant Secretary shall—(1)in consultation with other Federal officials responsible for counterterrorism and homeland security matters, coordinate international activities within the Department, including activities carried out by components of the Department;(2)advise, inform, and assist the Secretary with respect to the development and implementation of the international policy priorities of the Department outside of the United States, including strategic priorities for the deployment of assets such as personnel;(3)develop, in consultation with the Under Secretary for Management, guidance for selecting, assigning, training, and monitoring overseas deployments of Department personnel, including minimum standards for pre-deployment training;(4)maintain awareness regarding the international travel of senior officers of the Department and their intent to pursue negotiations with foreign government officials, and review resulting draft agreements; (5)coordinate with any departmental official engaged in negotiations with a representative of a foreign government relating to an agreement and, as appropriate, by supporting such official in the negotiation of such agreement; and(6)perform such other functions as are established by law or delegated by the Under Secretary for Strategy, Policy, and Plans..309.Office of Partnership and Engagement(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by adding at the end the following new section: 711.Office of Partnership and Engagement(a)In generalThere is an Office of Partnership and Engagement in the Department led by the Assistant Secretary for Partnership and Engagement.(b)Duties of the Assistant SecretaryThe Assistant Secretary for Partnership and Engagement shall—(1)in consultation with the Office for Civil Rights and Civil Liberties of the Department, lead the efforts of the Department to incorporate external feedback from stakeholders within the Homeland Security Enterprise with respect to policy and strategic planning efforts;(2)modernize the engagement of the Department with respect to stakeholders in the Homeland Security Enterprise to ensure continuous and collaborative communication and address current and emerging threats in a manner that—(A)increases trust between the Department and such stakeholders; and(B)ensures timely information sharing between the Department and such stakeholders;(3)carry out the activities specified in section 2006(b);(4)advise the Secretary—(A)of the effects of policies, regulations, processes, and actions of the Department with respect to the private sector; and(B)on creating and fostering strategic communication with the private sector to carry out the primary mission of the Department;(5)strengthen and expand relationships with—(A)institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including historically Black colleges or universities (which has the meaning given the term part B institution in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)), and the private sector, including through the Homeland Security Advisory Council; and(B)State, local, Tribal, and territorial governments; and(6)perform such other functions as are established by law or delegated by the Secretary.(c)Deputy Assistant SecretariesThere shall be a Deputy Assistant Secretary for State and Local Law Enforcement and a Deputy Assistant Secretary for Private Sector Engagement within the Office of Partnership and Engagement..(b)Transfer of functions, assets, and personnel of Office for State and Local Law EnforcementThe functions authorized to be performed by the Office for State and Local Law Enforcement of the Department (pursuant to section 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b))) as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Office of Partnership and Engagement under section 711 of the Homeland Security Act of 2002, as added by this section.(c)Annual report(1)In generalNot later than 90 days after the first day of fiscal year 2022 and annually thereafter through 2027, the Assistant Secretary for Partnership and Engagement of the Department shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the activities of the Office of Partnership and Engagement of the Department with respect to a description of all programs, events, activities, and outreach conducted by the sub-offices and campaigns of the Office identified in paragraph (2).(2)ElementsEach report required under paragraph (1), for the fiscal year covered by such report, shall include information relating to the following: (A)Faith Initiatives.(B)The Blue Campaign.(C)The Committee Management Office.(D)The If You See Something, Say Something® Public Awareness Campaign.(E)The Loaned Executive Program.(F)The Office of Academic Engagement.(G)The Office of Intergovernmental Affairs.(H)The Private Sector Office.(d)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 710 the following new item:Sec. 711. Office of Partnership and Engagement..310.Chief Procurement Officer(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:712.Chief Procurement Officer(a)In generalThere is in the Department a Chief Procurement Officer, who shall report directly to the Under Secretary for Management.(b)ResponsibilitiesThe Chief Procurement Officer shall—(1)serve as a senior business advisor to agency officials with respect to procurement-related matters;(2)be the senior procurement executive for purposes of subsection (c) of section 1702 of title 41, United States Code, and shall perform procurement functions as specified in such subsection;(3)delegate or retain contracting authority, as appropriate;(4)issue procurement policies and oversee the heads of contracting activity of the Department to ensure compliance with such policies;(5)serve as the main liaison of the Department to industry on procurement-related issues;(6)account for the integrity, performance, and oversight of Department procurement and contracting functions;(7)ensure that procurement contracting strategies and plans are consistent with the intent and direction of the Acquisition Review Board;(8)oversee a centralized procurement workforce certification and training program using, as appropriate, existing best practices and contracting training opportunities from the Federal Government, private sector, or institutions of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including training relating to identifying actions that warrant referrals for suspension or debarment;(9)provide input to the heads of the components of the Department to be included in the performance reviews for the heads of contracting activity within such components;(10)collect and use data to establish performance measures with respect to the impact of strategic sourcing initiatives on the private sector, including small businesses;(11)establish policies and procedures to effectively identify and manage vulnerabilities in the supply chain for all Department purchases;(12)ensure the awarding of contracts and subcontracts complies with section 15(g) of the Small Business Act (15 U.S.C. 644(g)) to maximize opportunities for small business participation in such contracts;(13)conduct oversight of implementation of administrative agreements to resolve suspension or debarment proceedings; and(14)carry out any other procurement duties that the Under Secretary for Management may designate.(c)Head of contracting activity definedIn this section, the term head of contracting activity means an official responsible for the establishment, management, and oversight of a team of procurement professionals properly trained, certified, and warranted to accomplish the acquisition of products and services on behalf of the designated components, offices, and organizations of the Department, and as authorized, other Government entities..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 711 the following new item:Sec. 712. Chief Procurement Officer..311.Chief Security Officer(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:713.Chief Security Officer(a)In generalThere is in the Department a Chief Security Officer, who shall report directly to the Under Secretary for Management.(b)ResponsibilitiesThe Chief Security Officer shall—(1)develop and implement the security policies, programs, and standards of the Department to protect the workforce and information; (2)identify training and provide education to Department personnel on security-related matters; and(3)provide support to Department components on security-related matters..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 712 the following new item: Sec. 713. Chief Security Officer..312.School Security Coordinating Council(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:714.School Security Coordinating Council(a)In generalThe Secretary shall establish a council to be known as the School Security Coordinating Council (referred to in this section as the Council). (b)DutiesThe Council shall—(1)provide advice and recommendations to the Secretary on matters relating to activities, plans, and policies to enhance the security of an early childhood education program, elementary school, high school, or secondary school with respect to an act of terrorism or targeted violence; and(2)ensure, to the extent practicable, that the efforts described in paragraph (1) are coordinated within the Department.(c)Membership(1)In generalThe Council shall be composed of the following:(A)The Administrator of the Federal Emergency Management Agency.(B)The Assistant Secretary for Public Affairs.(C)The Chief Medical Officer.(D)The Civil Rights and Civil Liberties Officer.(E)The Director of the Cybersecurity and Infrastructure Security.(F)The Director of the Secret Service.(G)The Executive Director of the Office of Academic Engagement.(H)The Privacy Officer.(I)The Under Secretary for Strategy, Policy, and Plans.(J)Any other official of the Department the Secretary determines appropriate.(2)ChairpersonThe Secretary shall designate a member of the Council to serve as chairperson of the Council.(d)Compensation(1)Prohibition on compensationExcept as provided in paragraph (2), members of the Council may not receive additional pay, allowances, or benefits by reason of their service on the Council.(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(e)ReportsNot later than 180 days after the date of the enactment of this section and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the activities of the Council during the prior year, including information relating to—(1)the efficacy of such activities; and(2)engagement with stakeholders outside of the Federal Government.(f)DefinitionsIn this section:(1)Early childhood education programThe term early childhood education program has the meaning given the term in section 103(8) of the Higher Education Act of 1965 (20 U.S.C. 1003(8)).(2)Elementary schoolThe term elementary school has the meaning given the term in section 8101(19) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(19)).(3)High schoolThe term high school has the meaning given the term in section 8101(28) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(28)).(4)Secondary schoolThe term secondary school has the meaning given the term in section 8101(45) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(45)).(5)Targeted violenceThe term targeted violence means any incident of violence in which an attacker selected a particular target in order to inflict mass injury or death without a clearly discernible political or ideological motivation beyond mass injury or death. .(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 713 the following new item: Sec. 714. School Security Coordinating Council..313.Office of Program Accountability and Risk Management(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:715.Office of Program Accountability and Risk Management(a)Establishment of officeWithin the Management Directorate, there shall be a Program Accountability and Risk Management office to—(1)provide consistent accountability, standardization, and transparency of acquisition programs of the Department;(2)serve as the central oversight function for the acquisition portfolio of the Department; and(3)provide review and analysis of Department acquisition programs, as appropriate.(b)Executive directorThe Program Accountability and Risk Management office shall be led by an Executive Director who shall report directly to the Under Secretary for Management.(c)Responsibilities of Executive DirectorThe Executive Director shall carry out the following responsibilities:(1)Monitor the progress of Department major acquisition programs between acquisition decision events to identify problems with cost, performance, or schedule that components of the Department may need to address to prevent cost overruns, performance issues, or schedule delays.(2)Assist the Under Secretary for Management in managing the acquisition programs, acquisition workforce, and related activities of the Department.(3)Conduct oversight of individual acquisition programs to implement Department acquisition program policy, procedures, and guidance with priority given to ensuring the data the collected by the Program Accountability and Risk Management office from components of the Department is accurate and reliable.(4)Serve as—(A)the coordinator for the acquisition life-cycle review process; and (B)the Executive Secretariat for the Acquisition Review Board of the Department.(5)Advise the individuals with acquisition decision authority in—(A)making acquisition decisions consistent with all applicable laws; and(B)establishing clear lines of authority, accountability, and responsibility for acquisition decision making within the Department.(6)Assess the results of post-implementation reviews of major acquisition programs. (7)Identify opportunities to improve performance throughout the acquisition process and across the acquisition portfolio of the Department.(8)Provide technical support and assistance to Department acquisition programs and acquisition personnel.(9)Assist, as appropriate, with the preparation of the Future Years Homeland Security Program.(10)Prepare and submit the Congressional Acquisition Progress Report for the Department, as required under section 839A.(11)In coordination with the Component Acquisition Executives, maintain the Master Acquisition Oversight List, updated quarterly, that shall serve as an inventory of all major and non-major acquisition programs within the Department, including for each such program the—(A)component sponsoring the acquisition;(B)name of the acquisition;(C)acquisition level as determined by the anticipated life-cycle cost (as such term is defined in section 830) of the program and other criteria pursuant to the Department-level acquisition policy;(D)acquisition decision authority for the acquisition; and(E)current acquisition phase.(d)Responsibilities of componentsEach head of a component shall—(1)comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management;(2)establish an organizational structure for conducting acquisitions within the component, to be managed by a Component Acquisition Executive;(3)obtain the resources necessary to operate such an organizational structure that are aligned with the number, type, size, and complexity of the acquisition programs of the component; and(4)oversee sustainment of capabilities deployed by major and non-major acquisition programs once all planned deployments are completed until such capabilities are retired or replaced.(e)Responsibilities of component acquisition executivesEach Component Acquisition Executive shall—(1)establish and implement policies and guidance for managing and conducting oversight for major and non-major acquisition programs within the component at issue that comply with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives established by the Under Secretary for Management;(2)ensure acquisition documentation is complete and demonstrates the knowledge required for successful program execution prior to final approval;(3)exercise the acquisition decision authority (as such term is defined in section 830) to approve, pause, modify (including the rescission of approvals of program milestones), or cancel non-major acquisition programs and major acquisition programs when delegated by the Under Secretary for Management pursuant to section 701(d)(3); and(4)review, oversee, and direct activities between acquisition decision events for major acquisition programs within the component for which the Under Secretary for Management is the acquisition decision authority..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 714 the following new item:Sec. 715. Office of Program Accountability and Risk Management..314.Children’s technical expertSection 503(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 313(b)(2)) is amended—(1)in subparagraph (G), by striking and at the end;(2)in subparagraph (H), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(I)identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other manmade disasters, including catastrophic incidents, by appointing a technical expert, who may, as necessary, consult with relevant outside organizations and experts to coordinate integration..315.Abolishment of Office for State and Local Government CoordinationThe functions authorized to be performed by the Office for State and Local Government Coordination of the Department on the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the Assistant Secretary for Partnership and Engagement of the Department under section 711 of the Homeland Security Act of 2002, as added by section 309 of this Act.316.Biometric enterprise management(a)In generalSubtitle A of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 801 et seq.) is amended to read as follows:ADepartment-Wide policies and strategies801.Biometric enterprise management(a)Biometrics and identity management development and strategy(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security, working through the Under Secretary for Strategy, Policy, and Plans of the Department, in coordination with the Privacy Officer of the Department, the Civil Rights and Civil Liberties Officer of the Department, and the appropriate heads of components or offices of the Department, shall develop and disseminate a strategy with respect to biometric technology and identity management enterprise pilot programs and programs.(2)StrategyThe strategy required under paragraph (1) shall include guidance and requirements with respect to—(A)the front-end collection, use, retention, sharing, and disposal of biometric information; (B)privacy protections for individuals whose biometric information is collected, including through the United States VISIT program or any other such passenger facilitation program; and(C)prioritizing voluntary consent, to the extent practicable, for the capture of biometrics from individuals through an opt-in approach rather than an opt-out approach.(3)ProhibitionBeginning on the date that the strategy required under paragraph (1) is disseminated pursuant to such paragraph, the Secretary shall—(A)assess each biometric technology and identity management enterprise pilot program or program contemplated in such strategy for consistency with such strategy; and(B)prohibit the head of a component of the Department from initiating or expanding such a pilot program or program that includes biometric technology or identity management enterprise without the Secretary first determining if such a pilot program or program is not consistent with such strategy. (b)Compliance with strategy(1)Program reviewNot later than 180 days after the date on which the strategy required under paragraph (1) of subsection (a) is disseminated pursuant to paragraph (2) of such subsection, the Under Secretary for Management of the Department shall issue a determination with respect to each biometric technology and identity management enterprise program of the Department regarding whether such pilot program or program complies with such strategy.(2)Corrective actionIf a pilot program or program described in paragraph (1) is determined pursuant to such paragraph to not be in compliance with the strategy required under paragraph (1) of subsection (a) and disseminated pursuant to paragraph (2) of such subsection, the Under Secretary for Management of the Department shall—(A)issue a corrective action plan to ensure such a pilot program or program becomes compliant with such strategy by not later than one year after the date the Under Secretary issues a determination pursuant to paragraph (1) with respect to such a pilot program or program; and(B)submit to the appropriate congressional committees each such corrective action plan.(3)Certification of programsNot later than two years after the date of the enactment of this section, the Secretary, acting through the Under Secretary for Management of the Department, shall submit to the appropriate congressional committees a report that identifies each biometric technology and identity management pilot program or program of the Department that—(A)complies with the strategy required under paragraph (1) of subsection (a) and disseminated pursuant to paragraph (2) of such subsection; or(B)is suspended or cancelled for noncompliance with such strategy.(c)Biometric and identity management enterprise program report(1)In generalNot later than 90 days after completion of the review required under subsection (b) and annually thereafter through fiscal year 2027, shall submit to the appropriate congressional committees a report with respect to each biometric technology and identity management pilot program or program of the Department described in subsection (b).(2)ElementsEach report required under paragraph (1) shall include for each biometric technology and identity management pilot program or program in development, in operation, that was suspended, or that was terminated during the year prior to such report information relating to the following:(A)The identification of the components or offices of the Department, including roles and responsibilities, that carry out each such pilot program or program.(B)The purpose, including the reason for using biometric technology or identity management tools.(C)An overview of the biometric technology or identity management tools used to capture, share, or match biometric information.(D)A timeline of key events, including the actual or planned initiation, completion dates for test activities, and the deployment of biometric technology or identify management tools.(E)The total cost and the sources of funding. (F)Any existing contracts or agreements. (G)Any plans relating to the transition or expansion. (H)Plans relating to rulemaking or privacy impact assessments.(d)Assessment(1)In generalNot later than one year after the date on which the strategy required under paragraph (1) of subsection (a) is disseminated pursuant to paragraph (2) of such subsection, the Under Secretary for Science and Technology of the Department shall submit to the appropriate congressional committees a report that includes an assessment of all biometric technology and identity management pilot programs or programs of the Department relating to the use of facial recognition or iris scanning.(2)ElementsThe report required under paragraph (1) shall include information relating to the following:(A)The impact of device specifications and installation factors, such as camera quality, lighting, and internet connectivity, of biometric collection technologies with respect to the ability of the Department to capture accurate data across all demographic groups.(B)Proposed or implemented biometric collection methods to capture accurate data across all demographic groups.(C)Information security with respect to such biometric technology and identity management tools, including lessons learned to improve resiliency with respect to cybersecurity threats.(D)Independent testing results of biometric matching algorithms to verify accuracy across all demographic groups.(3)Demographic group describedIn this subsection, the term demographic group includes age, sex, skin tone, and disability status or any combination thereof.(e)DefinitionIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Biometric technologyThe term biometric technology means any device or system used to collect biometric data or information.(3)Identity managementThe term identity management means the policies, processes, and procedures used to identify or verify the identity of individuals using biometric, biographic, or other data and information..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by striking the items related to subtitle A of title VIII and inserting the following new items:Subtitle A—Department-Wide policies and strategies Sec. 801. Biometric enterprise management..317.Counterterrorism and targeted violence strategy(a)Strategic framework(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Strategy, Policy, and Plans of the Department, shall develop, disseminate, and implement a Department-wide directive to update or replace the strategic framework relating to countering terrorism and targeted violence, as issued by the Department in September 2019, and associated implementation plans. (2)ElementsThe strategic framework required under paragraph (1) shall—(A)address the current threat environment for domestic terrorism, international terrorism, targeted violence, and emerging threats, including violent white supremacist extremism; and(B)specify how the prevention and preparedness activities of the Department address such threat environment.(b)ReviewNot later than two years after the date of the implementation of the directive required under subsection (a), the Under Secretary for Strategy, Policy, and Plans of the Department shall review the effectiveness of such directive relating to the associated strategic framework and implementation plans. (c)DefinitionsIn this section:(1)Targeted violenceThe term targeted violence means any incident of violence in which an attacker selected a particular target in order to inflict mass injury or death without a clearly discernible political or ideological motivation beyond mass injury or death. (2)Violent white supremacist extremismThe term white supremacist extremism means an ideology that seeks, wholly or in part, through unlawful acts of force or violence, to support a belief in the intellectual or moral superiority of the white race over other races.318.Activities related to children report(a)In generalNot later than one year after the date of the enactment of this Act and annually thereafter for five years, the Under Secretary for Strategy, Policy, and Plans of the Department shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the efforts of the Department with respect to incorporating feedback from organizations representing the needs of children into Department policy in accordance with section 709(c)(7) of the Homeland Security Act of 2002, as amended by this Act.(b)ElementsEach report required under subsection (a) shall include the following:(1)The designation of any individual responsible for carrying out section 709(c)(7) of the Homeland Security Act of 2002, as amended by this Act.(2)Any review, formal or informal, of Department policies, programs, or activities to assess the suitability of such policies, programs, or activities for children and where feedback from organizations representing the needs of children should be reviewed and incorporated.(3)Any review, change, modification, or promulgation of Department policies, programs, or activities to ensure that such policies, programs, or activities are appropriate for children.(4)Coordination with organizations or experts outside the Department pursuant to such section 709(c)(7) conducted to inform any such review, change, modification, or promulgation of such policies, programs, or activities.BLaw enforcement reforms321.De-escalation, use of force, and body-worn camera policy(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new sections:716.De-escalation and use of force(a)PolicyNot later than 180 days after the date of the enactment of this section, the Associate Secretary, acting through the Under Secretary for Management, shall—(1)update the Department-wide policy issued on September 7, 2018, on the use of force by law enforcement officers of the Department to ensure that such officers use only the amount of force—(A)that is objectively reasonable in consideration of the facts and circumstances at issue to bring incidents under control effectively; and(B)to ensure the safety of such officers and other individuals; and(2)set forth in a clear and consistent manner that de-escalation is preferred.(b)RequirementsThe Department-wide policy updated pursuant to subsection (a) shall—(1)require law enforcement officers of the Department to complete initial and recurrent training in the full range of use of force tactics, including de-escalation;(2)require the head of each component of the Department with such officers to—(A)designate an individual, having subject matter expertise relating to the use of force policy, training, and the application of use of force tactics, including de-escalation tactics, to be responsible for ensuring compliance with such updated policy; and(B)maintain a use of force review council or committee, the members of which shall have subject matter expertise described in subparagraph (A) to perform internal analysis of use of force incidents to—(i)inform training and tactics and develop recommendations for improvements to policies and procedures; and(ii)identify trends and lessons learned to be shared within the component and across the Department;(3)include recommendations relating to, or report deficiencies in, training, policies, or procedures; and(4)maintain data relating to the use of force within each such component in accordance with subsection (c).(c)Reporting(1)In generalThe Associate Secretary shall—(A)issue requirements for the head of each component of the Department to collect and maintain data relating to the use of force within each such component necessary to publish the report required under subparagraph (B); (B)publish, every six months, a report on the website of the Department that includes—(i)data relating to each incident during the previous six-month period in which lethal force was used by law enforcement officers of the Department that—(I)is disaggregated by component; and(II)describes—(aa)specific information on the region or jurisdiction in which each such incident occurred; and(bb)the circumstances surrounding each such incident; and(ii)a specification of whether a Department officer or other individual was injured or killed in each such incident; (C)in conjunction with the report required under subparagraph (B), publish a summary of any reviews with respect to which, during the previous six-month period, final action was taken, including—(i)a summary of the findings resulting from any such reviews; and(ii)any findings relating to whether the uses of force contemplated by any such reviews complied with Federal law and Department-wide policy; and(D)not later than 24 hours after any use-of-force incident that results in the hospitalization or death of an officer, agent, or member of the public, inform the public with respect to the facts relating to such incident.(2)Privacy protectionAny information published pursuant to this subsection shall be presented in a manner that protects individual privacy.(d)Office of inspector generalThe Inspector General of the Department shall, on an ongoing basis, review compliance with respect to subsections (a) and (c).(e)De-escalation and use of force council(1)In generalThe Secretary, acting through the Associate Secretary, shall establish and maintain an intra-departmental council, chaired by the Under Secretary for Strategy, Policy, and Plans, at which representatives from the following components and entities may share lessons learned, best practices, and trends regarding de-escalation and use of force policies, training, and oversight:(A)Federal Law Enforcement Training Centers.(B)The Coast Guard.(C)The Cybersecurity and Infrastructure Security Agency.(D)The Federal Emergency Management Agency.(E)The Office of Civil Rights and Civil Liberties.(F)The Office of the General Counsel.(G)The Office of the Under Secretary for Management.(H)The Privacy Office.(I)The Secret Service.(J)The Transportation Security Administration.(K)U.S. Customs and Border Protection.(L)U.S. Immigration and Customs Enforcement.(2)FeedbackThe Secretary shall develop a process for the intra-departmental council to receive on an ongoing basis, feedback relating to the sharing of lessons learned, best practices, and trends with respect to de-escalation and use of force from appropriate stakeholders, including labor organizations.717.Body-worn camera and dashboard cameras(a)Strategy(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary, acting through the Associate Secretary, shall develop and disseminate a Department-wide directive requiring by December 31, 2022, the use of—(A)body-worn cameras by all uniformed law enforcement officers of the Department; and(B)dashboard cameras for all marked vehicles of the Department and associated recording protocols.(2)PrinciplesThe Department-wide directive required under paragraph (1) shall consider principles published by major civil and human rights organizations relating to the use of body-worn cameras and dashboard cameras to include the following:(A)Benchmarks for implementation of the use of body-worn cameras by uniformed law enforcement officers and dashboard cameras for marked vehicles of the Department.(B)Training requirements, procedures, and best practices for the use of body-worn cameras and dashboard cameras.(C)Plans to publicize the directive and the requirements set forth in this section to inform law enforcement officers and other impacted individuals are notified of new policies, in particular, those regarding the retention and right to inspect body-worn camera footage.(3)Limited exceptionThe directive required under paragraph (1) shall not apply—(A)to any personnel who operate in a location where the Secretary carries out redundant video-monitoring or video-surveillance that is maintained in good working order and that provides video footage of a quality that is the same or better than that which would be captured by a body-worn camera or dashboard camera;(B)to any vehicle that serves as a mobile command vehicle, and to any personnel therein;(C)to any vehicle, including any Federal, State, local, or rented vehicle, that the Secretary deploys in support of protective operations and to any law enforcement personnel therein while such personnel are engaged in such protective operations; and(D)in instances with respect to which an immediate threat to the life or safety of a uniformed law enforcement officer of the Department makes activating a body-worn camera or dashboard camera impossible or dangerous, except that in such an instance such officer shall activate any such camera at the first reasonable opportunity to do so.(b)Retention of footage(1)In generalBody camera and dashboard camera video footage shall be retained by the law enforcement agency that employs the law enforcement officer whose camera captured the footage, or an authorized agent thereof, for six months after the date on which it was recorded, after which time such footage shall be permanently deleted.(2)Additional retention requirementsNotwithstanding the retention and deletion requirements in paragraph (1)—(A)such video footage shall be automatically retained for not less than three years if the video footage captures an interaction or event involving—(i)any use of force; or(ii)an encounter involving a registered complaint by a subject of the video footage; or(B)such video footage shall be retained for not less than three years if a longer retention period is voluntarily requested by—(i)the uniformed law enforcement officer—(I)whose body camera recorded the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value in an ongoing investigation; or(II)who is a subject of the video footage, if that officer reasonably asserts the video footage has evidentiary or exculpatory value;(ii)any superior officer of a uniformed law enforcement officer whose body camera recorded the video footage or who is a subject of the video footage, if that superior officer reasonably asserts the video footage has evidentiary or exculpatory value;(iii)any uniformed law enforcement officer, if the video footage is being retained solely and exclusively for police training purposes;(iv)any member of the public who is a subject of the video footage;(v)any parent or legal guardian of a minor who is a subject of the video footage; or(vi)a spouse of a deceased subject, next of kin, or legally authorized designee.(3)Right to inspectDuring the retention periods described in paragraphs (1) and (2), the following individuals shall have the right to inspect, but not retain or in any matter alter, the body camera footage:(A)Any individual who is a subject of body camera video footage, and their designated legal counsel.(B)A parent of a minor subject of body camera video footage, and their designated legal counsel.(C)The spouse, next of kin, or legally authorized designee of a deceased subject of body camera video footage, and their designated legal counsel.(D)A uniformed law enforcement officer whose body camera recorded the video footage, and their designated legal counsel, subject to the limitations and restrictions in this part.(E)The superior officer of a uniformed officer whose body camera recorded the video footage, subject to the limitations and restrictions in this part.(F)Any defense counsel who claims, pursuant to a written affidavit, to have a reasonable basis for believing a video may contain evidence that exculpates a client.(c)Periodic reporting(1)In generalNot later than 180 days after the date of the enactment of this section and every 180 days thereafter until the Secretary submits the certification described in paragraph (2), the Under Secretary for Management shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the progress of the implementation of the Department-wide directive described in subsection (a).(2)CertificationA certification described in this paragraph is a certification submitted by the Secretary to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that the Department has fully implemented the directive described in subsection (a).718.Prohibited use of force(a)In generalBeginning on the date that is 90 days after the date of the enactment of this section, a law enforcement officer of the Department who intentionally uses a chokehold or carotid hold on an individual—(1)shall be subject to disciplinary review; and(2)may be subject to disciplinary action, consistent with chapter 75 of title 5, United States Code, including termination.(b)ExceptionThe requirement under subsection (a) shall not apply in the case of a law enforcement officer of the Department or a component of the Department if the Secretary or Associate Secretary determine the use of a chokehold or carotid hold on an individual to be objectively reasonable under the circumstances.(c)DefinitionIn this section, the terms chokehold and carotid hold mean the application of any pressure to the throat or windpipe, the use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints that prevent or hinder breathing or reduce intake of air of an individual..(b)Clerical amendmentsThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 715 the following new items: Sec. 716. De-escalation and use of force. Sec. 717. Body-worn camera and dashboard cameras. Sec. 718. Prohibited use of force..322.Department of Homeland Security component insignia required(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:719.Department component insignia required(a)In generalAll uniformed law enforcement officers of the Department who are required to display or wear the official insignia or uniform (as such term is defined in section 716(c)(3) of title 18, United States Code) of the Department or component, as the case may be, to perform the duties of such officer shall display or wear such official insignia or uniform in a manner that is visible to others when carrying out such duties, including when deployed to augment State or local law enforcement capabilities.(b)ExceptionThe requirement under subsection (a) shall not apply in the case of a law enforcement officer of the Department or component, as the case may be, who is engaged in undercover or covert operations..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 718 the following new item:Sec. 719. Department component insignia required.. 323.Report relating to compliance with mandatory Department-wide reporting policy directive(a)ReportNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Associate Secretary of Homeland Security shall submit to the appropriate congressional committees a report on the status of efforts to implement recommendations issued by the Office of the Inspector General of the Department in November 2020 relating to compliance with a Department-wide policy directive, issued on January 10, 2017 (requiring the reporting of off-duty contact with law enforcement by Department law enforcement personnel and the suspension or revocation of authority to carry a firearm or other weapon under certain circumstances).(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs of the Senate. 324.De-escalation training and continuing education to promote officer safety and professionalism(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following new sections: 890B.De-escalation training(a)Department trainingNot later than 90 days after the issuance of the updated Department-wide policy pursuant to section 717, the Associate Secretary of the Department shall ensure training relating to the use of force provided to law enforcement officers of the Department appropriately emphasizes de-escalation tactics and techniques. (b)State and local law enforcement trainingThe Associate Secretary, acting through the Director of the Federal Law Enforcement Training Center, in consultation with the Deputy Assistant Secretary for State and Local Law Enforcement, shall, to the extent practicable, increase the availability of training relating to the use of force, including de-escalation, in the training curriculum made available to State, local, Tribal, and territorial law enforcement officers.890C.Training and continuing education to promote officer safety and professionalism(a)In generalThe Associate Secretary of the Department shall establish policies and guidelines to ensure that all law enforcement officers of the Department receive training upon on-boarding regarding accountability, standards for professional and ethical conduct.(b)CurriculumThe training required under subsection (a) shall include—(1)best practices in community policing, cultural awareness, and carrying out enforcement actions near sensitive locations, responding to grievances, and how to refer complaints to the Immigration Detention Ombudsman; (2)interaction with vulnerable populations; and (3)standards of professional and ethical conduct. (c)Continuing educationThe Associate Secretary shall require all law enforcement officers of the Department to participate in continuing education, including relating to—(1)the protection of the civil, constitutional, human, and privacy rights of individuals; and(2)use of force policies. (d)AdministrationCourses offered as part of continuing education under subsection (c) shall be administered in coordination with the Federal Law Enforcement Training Centers..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 890A the following new items: Sec. 890B. De-escalation training. Sec. 890C. Training and continuing education to promote officer safety and professionalism..325.Less lethal force tactics assessment(a)In generalNot later than 120 days after the date of the enactment of this Act, the Associate Secretary of Homeland Security shall enter into a contract with a nonprofit research institution with expertise in homeland security, including border security and law enforcement, for such institution to assess the written policies, training, and instances of the use of less lethal force tactics utilized by the Department within the past three years.(b)ElementsThe assessment required under subsection (a) shall include information relating to the use of the following: (1)Oleoresin capsicum spray, irritant dispensers, or any other fog for the purposes of crowd control or disbursement.(2)Electronic control weapons that discharge electrical energy.(3)Compressed air launchers, such as compressed-air powered, shoulder-fired launchers that deliver less lethal projectiles.(4)Munition launchers that deliver an airburst flash bang effect.(5)Less-lethal specialty impact chemical munitions.(6)Controlled tire deflation devices.(7)Long range acoustic devices.(8)Other crowd control and disbursement tactics.(c)AssessmentNot later than one year after the date of the commencement of the assessment required under subsection (a), the nonprofit research institution described in such subsection shall submit to the Secretary such assessment.(d)Report to CongressNot later than 90 days after the receipt of the assessment pursuant to subsection (c), the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on such assessment and including any feedback by the Secretary relating thereto.326.Best practices to reduce incidents of excessive or unauthorized force(a)In generalThe Associate Secretary of Homeland Security, acting through the Under Secretary for Science and Technology of the Department, shall research and recommend the adoption of evidence-based practices that, when utilized by law enforcement officers of the Department, have the potential to reduce incidents of excessive or unauthorized force. Such practices shall be based on research that takes into account the degree to which the following factors potentially contribute to such incidents:(1)Gaps in training or staffing, including gaps that may contribute to the delayed deployment of backup resources in the field.(2)Unconscious bias regarding race, gender, ethnicity, or national origin or other psychological triggers.(3)The level of racial, gender, and ethnic diversity within the workforce in which such law enforcement officer serves.(4)Stress or fatigue, and related underlying causes.(b)ReportNot later than one year after commencing the research described in subsection (a), the Under Secretary for Science and Technology of the Department shall submit to the Secretary and the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing findings regarding evidence-based practices described in such subsection.(c)Research partnershipsTo carry out subsection (a), the Under Secretary for Science and Technology of the Department shall seek research partnerships with historically Black colleges or universities and minority-serving institutions and other university-based centers for homeland security pursuant to section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)).327.Safeguarding firearms and sensitive assets(a)Safeguarding firearms and sensitive assets directive(1)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary for Management of the Department shall develop and disseminate a Department-wide directive for achieving adequate security over firearms and other sensitive assets across the Department.(2)ContentsThe Department-wide directive required under subsection (a) shall, at a minimum, include the following:(A)Descriptions of what equipment, in addition to firearms, is classified as a sensitive asset for the purpose of carrying out this section.(B)Requirements for securing Department-issued firearms and other sensitive assets.(C)A classification system for all categories of Department-issued badges and corresponding requirements for safeguarding such assets.(D)Reporting requirements for lost firearms and other sensitive assets, including timelines for such reporting, to supervisors, local law enforcement, the National Crime Information Center of the Federal Bureau of Investigation, and Department headquarters.(E)Recordkeeping requirements for lost firearms and other sensitive assets in inventory systems, including a timeline for recording such losses.(3)Review and update of directiveNot later than one year after the issuance of the directive required under subsection (a), the Under Secretary for Management of the Department shall review and update, as necessary, such directive, including adding a requirement relating to recording in the inventory systems maintained by each component of the Department the acceptance or transfer of a firearm or other sensitive asset by such component.(b)Personal property asset management program manualTogether with the issuance of the directive required under subsection (a), the Under Secretary for Management of the Department shall disseminate a revised version of the Personal Property Asset Management Program Manual that includes the following:(1)Requirements for component heads to develop procedures to safeguard firearms and other sensitive assets during on and off-duty time.(2)Requirements for the issuance of safety locking devices and policies on the use of such assets, as applicable.(3)Requirements for initial, recurrent, and remedial training on safeguarding such assets.(4)Examples, with detail, of how to report and record lost sensitive assets across components of the Department, and an enforcement mechanism to ensure supervisors maintain such records.(5)A requirement that the file maintained on a lost firearm or other sensitive asset contains both the corresponding police report and the Department report detailing the circumstances surrounding such loss, including information on adherence to safeguarding procedures.(c)Component responsibilitiesHeads of components of the Department shall—(1)comply with Federal law, Federal regulations, executive branch guidance, and Department policy, including directives required by this section, relating to the management and oversight of securing firearms and other sensitive assets;(2)review the need for non-law enforcement badges;(3)require component personnel to—(A)safeguard firearms and other sensitive assets in accordance with the directive required under subsection (a); and(B)adhere to the procedures and timelines for properly reporting to supervisors lost firearms and other sensitive assets; and(4)require that lost firearms and other sensitive assets are—(A)reported to local law enforcement, the National Crime Information Center of the Federal Bureau of Investigation, and Department headquarters in the timeframe established in such directive; and(B)recorded in inventory systems in the timeframe established by such directive.(d)Inspector general reviewNot later than 180 days after the date on which the Department-wide directive is issued pursuant to subsection (a), the Inspector General of the Department shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the progress and effectiveness of such directive, including an assessment of the adequacy of such directive and the level of compliance among the components of the Department to achieve adequate security of sensitive assets.328.Reporting on basic training programs of the Department of Homeland Security(a)Annual reporting(1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary, acting through the Under Secretary for Management of the Department, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the accreditation status for each basic training program of the Department, including information relating to the following:(A)The date on which each such program achieved initial accreditation, or in the case of a program that is not currently accredited, the reasons for not obtaining or maintaining accreditation, the activities, if any, taken to achieve accreditation, and an anticipated timeline for accreditation of such program.(B)The date each such program most recently received accreditation or reaccreditation, if applicable.(C)The anticipated accreditation or next reaccreditation date of each such program.(D)The name of the accreditation manager for each such program.(2)Termination of reporting requirementAnnual reports under paragraph (1) shall terminate when all basic training programs of the Department are accredited.(b)Lapse in accreditation(1)In generalIf a basic training program of the Department loses accreditation, the head of the relevant component of the Department shall notify the Under Secretary for Management of the Department not later than 30 days after such loss.(2)Notice to congressNot later than 60 days after receiving a notification pursuant to subsection (a), the Under Secretary for Management of the Department shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the lapse in accreditation, the reason for such lapse, and the activities underway and planned to regain accreditation.(c)DefinitionsIn this section:(1)AccreditationThe term accreditation means the recognition by a board that a basic training program is administered, developed, and delivered according to an applicable set of standards.(2)Accreditation managerThe term accreditation manager means the individual assigned by the component of the Department to manage accreditation activities for a basic training program.(3)Basic training programThe term basic training program means an entry level program that is transitional to law enforcement service, provides training on critical competencies and responsibilities, and is typically a requirement for appointment to a law enforcement service job or job series.(4)ReaccreditationThe term reaccreditation means the assessment of a basic training program after initial accreditation to ensure the continued compliance with an applicable set of standards.CWorkforce engagement and development reforms331.Employee Engagement Steering Committee and action plan(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:720.Employee Engagement Steering Committee and action plan(a)Steering committee(1)In generalNot later than 120 days after the date of the enactment of this section, the Secretary shall establish a steering committee to be known as the Employee Engagement Steering Committee (referred to in this section as the Steering Committee).(2)Duties of Steering CommitteeThe Steering Committee shall—(A)identify factors that have a negative impact on employee engagement, morale, and communications within the Department, such as perceptions about limitations on career progression, mobility, or development opportunities, collected through employee feedback platforms, including through annual employee surveys, questionnaires, and other communications, as appropriate;(B)identify, develop, and distribute initiatives and best practices to improve employee engagement, morale, and communications within the Department, including through annual employee surveys, questionnaires, and other communications, as appropriate;(C)monitor efforts of each component to address employee engagement, morale, and communications based on employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate;(D)advise the Secretary on efforts to improve employee engagement, morale, and communications within specific components and across the Department; and(E)conduct regular meetings and report, not fewer than once per quarter, to the Under Secretary for Management, the head of each component, and the Secretary on Department-wide efforts to improve employee engagement, morale, and communications.(3)Membership(A)In generalThe Steering Committee shall be composed of representatives from each operational component of the Department, including—(i)supervisory and non-supervisory field personnel;(ii)Department Headquarters; and(iii)employee labor organizations that represent Department employees.(B)ChairpersonThe Under Secretary for Management of the Department shall be the chairperson of the Steering Committee.(b)Action plan; reportingThe Secretary, acting through the Chief Human Capital Officer, shall—(1)not later than 120 days after the date of the establishment of the Steering Committee, issue a Department-wide employee engagement action plan, reflecting input from the Steering Committee and employee feedback provided through annual employee surveys, questionnaires, and other communications in accordance with subsection (a)(2), to execute strategies to improve employee engagement, morale, and communications within the Department; and(2)require the head of each component to—(A)develop and implement a component-specific employee engagement plan to advance the action plan required under paragraph (1) that includes performance measures and objectives, is informed by employee feedback provided through annual employee surveys, questionnaires, and other communications, as appropriate, and sets forth how employees and, where applicable, their labor representatives, are to be integrated in developing programs and initiatives;(B)monitor progress on implementation of such action plan; and(C)provide to the Chief Human Capital Officer and the Steering Committee quarterly reports on actions planned and progress made under this paragraph.(c)TerminationThis section shall terminate on the date that is five years after the date of the enactment of this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 719 the following new item: Sec. 720. Employee Engagement Steering Committee and action plan..(c)Submissions to Congress(1)Department-wide employee engagement action planThe Secretary, acting through the Chief Human Capital Officer of the Department, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the Department of Homeland Security-wide employee engagement action plan required under subsection (b)(1) of section 721 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of such plan.(2)Component-specific employee engagement plansEach head of a component of the Department shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate the component-specific employee engagement plan of each such component required under subsection (b)(2) of section 721 of the Homeland Security Act of 2002 (as added by subsection (a) of this section) not later than 30 days after the issuance of each such plan.332.Annual employee award program(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.), as amended by this Act, is further amended by adding at the end the following new section:721.Annual employee award program(a)In generalThe Secretary may establish within the Department an annual employee award program to recognize significant contributions by employees of the Department to the achievement of the mission of the Department. If such a program is established, the Secretary shall—(1)designate categories of awards within such program, each with specific criteria, that recognizes the contributions of non-Senior Executive Service level employees;(2)publicize within the Department the annual employee award program and the process to nominate an employee for such an award;(3)establish an internal review board composed of representatives from components of the Department, including field personnel and Department Headquarters, and to submit to the Secretary award recommendations; and(4)select recipients for such an award from the pool of nominees submitted by the internal review board and convene a ceremony at which employees may receive such awards from the Secretary. (b)Internal review boardThe internal review board described in subsection (a)(3) shall, when carrying out its function under such subsection, consult with representatives from components of the Department and Department Headquarters, including—(1)supervisory and non-supervisory personnel; and(2)employee labor organizations that represent Department employees.(c)Rule of constructionNothing in this section may be construed to authorize additional funds to—(1)carry out the requirements of this section; or(2)require the Secretary to provide monetary bonuses to recipients of an award under this section..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 720 the following new item: Sec. 721. Annual employee award program..333.Acquisition workforce(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) as amended by this Act, is further amended by adding at the end the following new section:722.Acquisition workforce(a)PoliciesThe Under Secretary for Management shall—(1)establish policies and procedures for the effective management (including accession, education, training, and career development) of individuals serving in the acquisition workforce within the Department; and(2)to the extent practicable, ensure such policies and procedures are implemented uniformly throughout the Department.(b)Designation(1)Acquisition career fieldsThe Under Secretary for Management shall, for the purposes of this section, identify career fields in the Department that are related to acquisition. Such career fields shall, at a minimum, include—(A)program management;(B)systems planning, development, and engineering;(C)test and evaluation; (D)procurement, including contracting;(E)life-cycle logistics;(F)information technology; (G)cybersecurity;(H)cost estimating and financial management;(I)production, quality assurance, and manufacturing; and(J)property management.(2)Critical positionsThe Under Secretary for Management shall—(A)within each career field specified in paragraph (1), designate a position as critical if such position requires significant responsibility and the duties of such position are either primarily supervisory or managerial; and(B)require any such position to be filled by a full-time employee of the Department.(c)Career paths(1)RequirementsFor each acquisition career field designated under subsection (b), the Under Secretary for Management shall—(A)establish the education, training, and experience requirements based on the level of complexity of duties carried out in the position; and(B)identify course work and on-the-job training requirements that demonstrate qualifications at specified levels in each career field.(2)DelegationThe Under Secretary for Management shall identify a lead office with subject matter expertise for each career field to—(A)determine the qualification and certification requirements required under paragraph (1) for each specified level;(B)outline procedures and timeframes for maintaining and renewing certifications; (C)regularly review certification requirements to make updates, as needed, relating to advancements in each career field; and(D)disseminate information on qualification and certification requirements, including any updates pursuant to subparagraph (C), at least annually..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 721 the following new item:Sec. 722. Acquisition workforce..(c)Workforce planNot later than one year after the date of the enactment of this Act, the Under Secretary for Management of the Department shall submit to the appropriate congressional committees and the Comptroller General of the United States an acquisition workforce plan.(d)ContentsThe workforce plan required under subsection (c) shall include—(1)a comparison of the number of needed and actual positions in each career field of the acquisition workforce of the Department by component and by certification level, including positions filled by contractors;(2)a strategy for addressing any gaps identified in the comparison conducted pursuant to paragraph (1), including efforts to recruit and train qualified individuals and a cost-benefit analysis of filling positions with contractors or government employees; and(3)any risks or challenges the Department faces in recruiting, training, or maintaining a qualified acquisition workforce and strategies for mitigating such risks or challenges. (e)ConsultationIn developing the workforce plan required under subsection (c), the Under Secretary for Management of the Department may consult with personnel from the components of the Department, Department Headquarters, field personnel, and individuals from the Homeland Security Enterprise. (f)ReviewNot later than one year after the date the workforce plan is submitted pursuant to subsection (c), the Comptroller General of the United States shall submit to the appropriate congressional committees a review of such plan, including—(1)an assessment of the reliability of data reported in such plan;(2)an evaluation of the strategies of the Department with respect to addressing identified workforce gaps, risks, or challenges identified pursuant to such plan; and(3)any other recommendations for improving the acquisition workforce of the Department.(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs of the Senate.334.Acquisition professional career program(a)In generalTitle VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) as amended by this Act, is further amended by adding at the end the following new section: 723.Acquisition professional career program(a)EstablishmentThere is established in the Department an acquisition professional career program (in this section referred to as the Program) to develop within the Department.(b)AdministrationThe Under Secretary for Management shall administer the Program.(c)Program requirementsThe Under Secretary for Management shall carry out the following with respect to the Program:(1)Designate the occupational series, grades, and number of acquisition positions throughout the Department to be included in the Program and manage centrally such positions.(2)Establish and publish on the website of the Department eligibility criteria for candidates to participate in the Program.(3)Carry out recruitment efforts to attract candidates—(A)from institutions of higher education, including such institutions with established acquisition specialties and courses of study, historically Black colleges and universities, and Hispanic-serving institutions;(B)with diverse work experience outside of the Federal Government; or(C)with military service.(4)Hire eligible candidates for designated positions under the Program.(5)Develop a structured program comprised of acquisition training, on-the-job experience, Department-wide rotations, mentorship, and other career development opportunities for participants of the Program.(6)Provide, beyond required training established for participants of the Program, additional specialized acquisition training, including small business contracting and innovative acquisition techniques training.(d)Reports(1)In generalNot later than 180 days after the date of the enactment of this section and annually thereafter for five years, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the Program.(2)ElementsEach such report required under paragraph (1) shall include the following: (A)Information relating to the number of candidates—(i)approved for the Program; and(ii)who commenced participation in the Program, including generalized information on the background of each such candidate with respect to education and prior work experience, but not including personally identifiable information.(B)A disaggregated list identifying the number of participants by each type of acquisition position.(C)A list of Department components and offices that participated in the program and information regarding length of time of each program participant in each rotation at such components or offices.(D)Information related to the attrition rates of the Program and post-Program graduation retention data, including a comparison of such data with the previous year.(E)Information relating to the—(i)recruiting efforts of the Department for the Program; and(ii)efforts of the Department to promote retention of Program participants.(e)DefinitionsIn this section:(1)Hispanic-serving institutionThe term Hispanic-serving institution has the meaning given such term in section 502 of the Higher Education Act of 1965 (20 U.S.C. 1101a).(2)Historically black colleges and universitiesThe term historically Black colleges and universities has the meaning given the term part B institution in section 322(2) of Higher Education Act of 1965 (20 U.S.C. 1061(2)).(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 722 the following new item:Sec. 723. Acquisition professional career program..335.Department of Homeland Security rotation program(a)Enhancements to the rotation programSection 844 of the Homeland Security Act of 2002 (6 U.S.C. 414) is amended—(1)in subsection (a)—(A)by striking (a) Establishment.—; (B)by redesignating paragraphs (1) through (3) as subsections (a) through (c), respectively, and adjusting the margins accordingly; and(C)by redesignating paragraphs (4) and (5) as subsections (e) and (f), respectively, and adjusting the margins accordingly;(2)in subsection (a), as so redesignated, in the first sentence—(A)by striking Not later than 180 days after the date of enactment of this section, the and inserting The; and(B)by striking for employees of the Department and inserting for certain personnel within the Department;(3)in subsection (b), as so redesignated—(A)by redesignating subparagraphs (A) through (G) as paragraphs (3) through (9), respectively, and adjusting the margins accordingly;(B)by inserting before paragraph (3), as so redesignated, the following new paragraphs:(1)seek to foster greater departmental integration and unity of effort;(2)seek to help enhance the knowledge, skills, and abilities of participating personnel with respect to the programs, policies, and activities of the Department;;(C)in paragraph (4), as so redesignated, by striking middle and senior level employees and inserting personnel; and(D)in paragraph (7), as so redesignated, by inserting seek to improve morale and retention throughout the Department and before invigorate;(4)in subsection (c), as so redesignated—(A)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and adjusting the margins accordingly; and(B)in paragraph (2), as so redesignated—(i)by striking clause (iii); and(ii)by redesignating clauses (i), (ii), and (iv) through (viii) as subparagraphs (A) through (G), respectively, and adjusting the margins accordingly;(5)by inserting after subsection (c), as so redesignated, the following new subsection:(d)Administrative mattersIn carrying out the Rotation Program, the Secretary shall—(1)prior to selecting employees for participation in the Rotation Program, disseminate information relating to—(A)how to participate in the Rotation Program; (B)the qualifications for participation in the Rotation Program, including at least one year of full-time employment within the employing component or office; and(C)the general provisions of the Rotation Program;(2)require an employee to be—(A)nominated by the head of the employing component or office; and(B)selected by the Secretary, or the designee of the Secretary, on the basis of relative ability, knowledge, and skills;(3)ensure each employee participating in the Rotation Program to return, within a reasonable period of time after the end of the period of participation in the Rotation Program, to the position held by the employee, a corresponding position, or a higher position, in the employing component or office;(4)require that the rights that would be available to the employee if such employee were detailed from the employing component or office to another Federal agency or office remain available to such employee during the participation of such employee in the Rotation Program; and(5)require that, during the period of participation by an employee in the Rotation Program, performance evaluations for the employee shall be—(A)conducted by officials in the employing office or component employing with input from the supervisors of the employee at the component or office in which the employee is placed during such period; and(B)provided the same opportunities with respect to promotions and other recognition for performance in the employing office or component.; and(6)by adding at the end the following new subsection:(g)Intelligence rotational assignment program(1)EstablishmentThe Secretary shall establish the Intelligence Rotational Assignment Program as part of the Rotation Program established under subsection (a).(2)AdministrationThe Chief Human Capital Officer, in coordination with the Chief Intelligence Officer, shall administer the Intelligence Rotational Assignment Program.(3)EligibilityThe Intelligence Rotational Assignment Program shall be available to—(A)employees serving in existing analyst positions within the Intelligence Enterprise of the Department; and(B)other Department employees as determined appropriate by the Chief Human Capital Officer and the Chief Intelligence Officer.(4)CoordinationThe responsibilities specified in subsection (c)(2) that apply to the Rotation Program under such subsection shall, as applicable, also apply to the Intelligence Rotational Assignment Program under this subsection..(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Homeland Security and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate a report including information relating to the status of the Homeland Security Rotation Program authorized by section 844 of the Homeland Security Act of 2002, as amended by subsection (a) of this section.336.Cyber talent management system reportingSection 2208(c) of the Homeland Security Act of 2002 (6 U.S.C. 658(c)) is amended—(1)in the matter preceding paragraph (1), by striking for 4 years;(2)in paragraph (2)(B), by inserting compared against the performance in the prior year after progress; and(3)in paragraph (4)—(A)by redesignating subparagraphs (A), (B), (C), (D), (E), and (F) as paragraphs (B), (C), (D), (E), (F), and (G), respectively; and(B)by inserting the following new subparagraph:(A)the total number of qualified positions to be filled by occupation, grade, and level, or pay band;.337.Independent investigation of disciplinary outcomes(a)InvestigationNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the degree to which the application of discipline and adverse actions are administered by the Department in an equitable and consistent manner that results in the same or substantially similar disciplinary outcomes across the Department for misconduct by a non-supervisory employee as compared to supervisor employee who engaged in the same or substantially similar misconduct.(b)ConsultationIn carrying out the investigation described in subsection (a), the Comptroller General of the United States shall consult with the Employee Engagement Steering Committee established pursuant to section 721 of the Homeland Security Act of 2002 (as added by this Act).(c)Actions by Under Secretary for ManagementNot later than 60 days after receiving the report required under subsection (a), the Under Secretary for Management of the Department shall—(1)review the findings and recommendations of such investigation and implement a plan, in consultation with the Employee Engagement Steering Committee, to correct any relevant deficiencies identified by the Comptroller General of the United States pursuant to such investigation; and(2)direct the Employee Engagement Steering Committee to review such plan to inform activities and action plans of such Committee. IVAcquisition reforms401.Definitions(a)In generalTitle VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting before section 831 inserting the following new section:830.DefinitionsIn this subtitle:(1)AcquisitionThe term acquisition has the meaning given such term in section 131 of title 41, United States Code.(2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Under Secretary for Management to—(A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;(B)review (including approving, pausing, modifying, or canceling) an acquisition program through the life-cycle of such program;(C)ensure that acquisition program managers have the resources necessary to successfully execute an approved acquisition program;(D)ensure appropriate acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and(E)ensure that acquisition program managers, on an ongoing basis, monitor cost, schedule, and performance against established baselines and use tools to assess risks to an acquisition program at all phases of the life-cycle of such program to avoid and mitigate acquisition program baseline breaches.(3)Acquisition decision eventThe term acquisition decision event, with respect to an acquisition program, means a predetermined point within the acquisition life-cycle at which the acquisition decision authority determines whether such acquisition program shall proceed to the next acquisition phase.(4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition, means the official documented record of decisions, including the rationale for the decisions and any assigned actions for such acquisition, as determined by the person exercising acquisition decision authority for such acquisition.(5)Acquisition programThe term acquisition program means the process by which the Department acquires, with any appropriated amounts or fee funding, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.(6)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.(7)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate.(8)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes the following:(A)Identifying and validating needs.(B)Assessing alternatives to select the most appropriate solution.(C)Establishing well-defined requirements.(D)Developing realistic cost estimates and schedules that account for the entire life-cycle of an acquisition.(E)Securing stable funding that matches resources to requirements before initiating development.(F)Demonstrating technology, design, and manufacturing maturity before initiating production.(G)Using milestones and exit criteria or specific accomplishments that demonstrate the attainment of knowledge to support progress.(H)Regularly assessing and managing risks to achieving requirements and cost and schedule goals.(I)Adopting and executing standardized processes with known success across programs.(J)Establishing an adequate workforce that is qualified and sufficient to perform necessary functions.(K)Integrating the capabilities described in subparagraphs (A) through (J) into the Department’s mission and business operations.(9)BreachThe term breach, with respect to a major acquisition program, means a failure to meet any cost, schedule, or performance threshold specified in the most recently approved acquisition program baseline.(10)Component acquisition executiveThe term Component Acquisition Executive means the senior acquisition official within a component who is designated in writing by the Under Secretary for Management, in consultation with the component head.(11)life-cycle costThe term life-cycle cost means the total ownership cost of an acquisition, including all relevant costs related to acquiring, deploying, operating, maintaining, and disposing of the system, project, or product over a specified period of time.(12)Major acquisition programThe term major acquisition program means a Department capital asset, services, or hybrid acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300,000,000 (based on fiscal year 2021 constant dollars) over its life-cycle or a program identified by the Chief Acquisition Officer as a program of special interest.(13)Non-major acquisition programThe term non-major acquisition program means a Department capital asset, services, or hybrid acquisition program that is estimated by the Secretary to require an eventual total expenditure of less than $300,000,000 (based on fiscal year 2021 constant dollars) over its life-cycle..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting before the item relating to section 831 the following new item:830. Definitions..402.Acquisition authorities for technical support offices(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following new section:836.Technical support offices(a)Office of Test and Evaluation(1)Establishment of officeWithin the Department, there shall be an Office of Test and Evaluation to—(A)serve as the principal advisor for test and evaluation support across the Department; and(B)serve as the liaison with—(i)Federal agencies, foreign, Tribal, State, and local governments;(ii)the private sector;(iii)institutions of higher education; and(iv)other relevant entities.(2)Responsibilities of directorThe Office of Test and Evaluation shall be led by a Director to oversee the requirements specified in paragraph (1) and to carry out the following responsibilities:(A)Establish and update, as necessary, test and evaluation policies, procedures, and guidance for the Department.(B)Ensure, in coordination with the Chief Acquisition Officer, Joint Requirements Council, and relevant component heads, that major acquisition programs—(i)complete reviews of operational requirements to ensure such requirements—(I)are informed by threats, including physical and cybersecurity threats;(II)are operationally relevant; and(III)are measurable, testable, and achievable within the constraints of cost and schedule;(ii)complete independent testing and evaluation of technologies and systems throughout development;(iii)complete operational testing and evaluation that includes all system components and incorporates operators into the testing to ensure that systems meet the mission need as intended in the appropriate operational setting;(iv)use independent verification and validation of test and evaluation implementation and results, as appropriate; and(v)document whether such programs meet all operational requirements.(C)Provide oversight of test and evaluation for the major acquisition programs of the Department throughout the acquisition life-cycle by—(i)approving program test and evaluation master plans, plans for individual test and evaluation events, and other related documentation, determined appropriate by the Director;(ii)approving the independent test and evaluation agent or third party tester selected for each program; and(iii)providing an independent assessment to the acquisition decision authority that assesses a program’s progress in meeting operational requirements and operational effectiveness, suitability, and resilience to inform production and deployment decisions.(D)Determine if testing conducted by other Federal agencies, entities, and institutions of higher education are relevant and sufficient in determining whether systems perform as intended.(3)Annual report(A)In generalNot later than one year after the date of the enactment of this section and annually thereafter, the Director of the Office of Test and Evaluation shall submit to the Secretary, the Under Secretary for Management, the component heads, and the appropriate congressional committees a report relating to the test and evaluation activities of the major acquisition programs of the Department for the previous fiscal year. (B)ElementsEach report required under subparagraph (A) shall include the following:(i)An assessment of—(I)test and evaluation activities conducted for each major acquisition program in the previous fiscal year, including progress with respect to demonstrating operational requirements and operational effectiveness, suitability, and resilience for each program;(II)any waivers of, and deviations from, program test and evaluation plans that occurred during the previous fiscal year;(III)any concerns raised by such waivers or deviations; and(IV)the actions that have been taken or are planned to be taken to address the concerns.(ii)Recommendations with respect to resources, facilities, and levels of funding made available for test and evaluation activities.(C)FormEach report required under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex.(e)Office of Systems Engineering and Standards(1)Establishment of OfficeWithin the Department, there shall be an Office of Systems Engineering and Standards to—(A)provide systems engineering, standards, and human systems integration support across the Department; and(B)serve as the liaison, with respect to such engineering, standards, and systems, with—(i)Federal agencies, foreign, Tribal, State, and local governments;(ii)the private sector;(iii)institutions of higher education; and(iv)other relevant entities.(2)Responsibilities of DirectorThe Office of Systems Engineering and Standards shall be led by a Director. The Director shall—(A)establish and update systems engineering, standards, and human systems integration policies, procedures, and guidance for the Department;(B)ensure, in coordination with relevant component heads, major acquisition programs—(i)integrate applicable standards into development specifications; and(ii)complete systems engineering reviews and technical assessments during development to inform production and deployment decisions; and(C)provide oversight of systems engineering, standards, and human systems integration for the major acquisition programs of the Department throughout the acquisition life-cycle by—(i)approving the systems engineering life-cycle tailoring plans of a program;(ii)providing independent assessments, in coordination with the Office of the Chief Information Officer—(I)of the technical approach of a program; and(II)of any significant changes to the technical approach of a program, to inform key acquisition decisions, such as initiating development; and(iii)participating in program systems engineering life-cycle technical reviews.(f)Institution of higher education definedIn this section, the term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))..(b)Report relating to Federally funded research and development centersNot later than one year after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report list of ongoing and completed projects by Federally funded research and development centers within the Department for the previous year.(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 835 the following new item: Sec. 836. Technical Support Offices. .403.Acquisition documentation(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this Act, is further amended by adding at the end the following new section:837.Acquisition documentation(a)In generalFor each major acquisition program, the Secretary, acting through the Under Secretary for Management, shall require the head of each relevant component or office of the Department to—(1)maintain acquisition documentation that is complete, accurate, timely, valid, and includes—(A)operational requirements that are validated consistent with departmental policy;(B)a complete life-cycle cost estimate with supporting documentation;(C)verification of such life-cycle cost estimate against independent cost estimates, and reconciliation of any differences;(D)a cost-benefit analysis with supporting documentation;(E)an integrated master schedule with supporting documentation;(F)plans for conducting systems engineering reviews and test and evaluation activities throughout development to support production and deployment decisions;(G)an acquisition plan that outlines the procurement approach, including planned contracting vehicles;(H)a logistics and support plan for operating and maintaining deployed capabilities until such capabilities are disposed of or retired; and(I)an acquisition program baseline that is traceable to the operational requirements of the program required under subparagraphs (A), (B), and (E); (2)prepare cost estimates and schedules for major acquisition programs pursuant to subparagraphs (B) and (E) of paragraph (1) in a manner consistent with best practices as identified by the Comptroller General of the United States; and(3)ensure any revisions to the acquisition documentation maintained pursuant to subsection (a)(1) are reviewed and approved in accordance with departmental policy.(b)Major acquisition program definedIn this section, the term major acquisition program means a Department capital asset, services, or hybrid acquisition program that is estimated by the Secretary to require an eventual total expenditure of at least $300 million (based on fiscal year 2021 constant dollars) over its life-cycle or a program identified by the Chief Acquisition Officer as a program of special interest..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by adding after the item relating to section 836 the following new item: Sec. 837. Acquisition Documentation. .404.Acquisition review board(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this Act, is further amended by adding at the end the following new section:838.Acquisition review board(a)In generalThe Secretary shall establish an Acquisition Review Board (in this section referred to as the Board) to—(1)strengthen accountability and uniformity within the Department acquisition review process; and(2)review—(A)acquisition programs; and(B)the use of best practices.(b)Membership(1)MembersThe Board shall be composed of the following members:(A)The Chair of the Joint Requirements Council.(B)The Chief Financial Officer.(C)The Chief Human Capital Officer.(D)The Chief Information Officer.(E)The Chief Procurement Officer.(F)The Chief Readiness Support Officer.(G)The Chief Security Officer.(H)The Director of the Office of Test and Evaluation.(I)Other relevant senior Department officials, as designated by the Under Secretary for Management.(2)ChairThe Under Secretary for Management shall serve as chair of the Board.(c)ResponsibilitiesThe responsibilities of the Board are as follows:(1)Determine the appropriate acquisition level and acquisition decision authority for new acquisition programs based on the estimated eventual total expenditure to meet the mission need over the life-cycle of the acquisition regardless of funding source.(2)Determine whether a proposed acquisition has met the requirements of key phases of the acquisition life-cycle framework and is able to proceed to the next phase and eventual full production and deployment.(3)Oversee whether the business strategy, resources, management, and accountability of a proposed acquisition is executable and aligned with the mission and strategic goals of the Department. (4)Support the person with acquisition decision authority for an acquisition in determining the appropriate direction for such acquisition at key acquisition decision events.(5)Conduct systematic reviews of acquisitions to ensure that such acquisitions are progressing in compliance with the most recently approved documents for their current acquisition phases.(6)Review the acquisition documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.(7)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing operational requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including—(A)ensuring Department officials responsible for acquisition, performance, budget, and cost estimating functions—(i)are provided with the appropriate opportunity to develop estimates; and(ii)raise concerns, where appropriate, related to cost, schedule, and performance before operational requirements are established for capabilities when feasible; and(B)considering possible trade-offs among cost, schedule, and performance objectives for each alternative.(d)MeetingsThe Board shall meet regularly for purposes of ensuring all acquisitions proceed in a timely fashion to achieve mission readiness. The Board shall convene at the discretion of the Under Secretary for Management and at any time—(1)a new acquisition program is initiated;(2)a major acquisition program—(A)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life-cycle;(B)is in breach; or(C)requires additional review, as determined by the Under Secretary for Management; or(3)a non-major acquisition program requires review, as determined by the Under Secretary for Management.(e)Documentation(1)In generalThe chair of the Board shall ensure that all activities and decisions made pursuant to the responsibilities of the Board required under subsection (c) are documented in an acquisition decision memorandum that includes—(A)a summary of the activity or purpose for convening a meeting;(B)the decision with respect to activities discussed during such meeting;(C)the rationale for such a decision, including justifications for any decision made to allow acquisition programs to deviate from the acquisition management policy of the Department; (D)any assigned items for further action; and(E)the signature of the chair verifying the contents of such memorandum.(2)Submission of memorandumNot later than seven days after the date on which the acquisition decision memorandum is signed by the chair pursuant to paragraph (1)(E), the chair shall submit to the Secretary, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate a copy of such memorandum..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), as amended by this Act, is further amended by adding after the item relating to section 837 the following new item:Sec. 838. Acquisition Review Board..405.Congressional notification for major acquisition programs(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this Act, is further amended by adding at the end the following new section:839.Congressional notification and other requirements for major acquisition program breach(a)Notifications within Department in event of breach(1)Notification of breachIf a breach occurs, or is expected to occur, in a major acquisition program, the program manager for such program shall notify the Component Acquisition Executive for such program, the head of the component concerned, the Executive Director of the Program Accountability and Risk Management office, and the Under Secretary for Management (in this section referred to as the Under Secretary) in writing not later than 30 days after such breach is identified.(2)Notification to Secretary(A)In generalIf such a breach occurs, or is expected to occur, with respect to a major acquisition program and such breach results in an increase greater than 15 percent of a cost threshold, a delay greater than 180 days of a schedule threshold, or a failure to meet any of the performance thresholds specified in the most recently approved acquisition program baseline for such program, the Component Acquisition Executive for such program shall notify the Secretary in writing not later than five days after the Component Acquisition Executive for such program is notified of the breach pursuant to subsection (a).(B)Pausing activitiesUpon notification to the Secretary under subparagraph (A), such program shall pause all activities except those activities necessary to develop the remediation plan required under subsection (b) until the Under Secretary approves such a plan or provides alternative corrective actions for the program pursuant to subsection (c).(3)Notification to CongressNot later than 30 days after the date on which the Secretary receives a notification under paragraph (2)(A), the Secretary, acting through the Under Secretary, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate such notification. (b)Remediation plan(1)In generalIf a breach occurs, or is expected to occur, in a major acquisition program, the program manager for such program shall, in coordination with the Component Acquisition Executive for such a program, submit to the head of the component concerned, the Executive Director of the Program Accountability and Risk Management office, and the Under Secretary a remediation plan relating to such a breach. Such plan shall be submitted at a date established at the discretion of the Under Secretary.(2)Remediation planThe remediation plan required under paragraph (1) shall—(A)explain the circumstances of the breach at issue;(B)include a root cause analysis that determines the underlying cause of such a breach, including—(i)unrealistic performance expectations;(ii)unrealistic baseline estimates for cost or schedule or changes in program requirements;(iii)immature technologies or excessive manufacturing or integration risk;(iv)unanticipated design, engineering, manufacturing, or technology integration issues arising during program performance;(v)changes to the scope of such program;(vi)inadequate program funding or changes in planned out-year funding from one 5-year funding plan to the next 5-year funding plan as outlined in the Future Years Homeland Security Program required under section 874;(vii)legislative, legal, or regulatory changes;(viii)inadequate program management personnel, including lack of sufficient number of staff, training, credentials, certifications; or(ix)inadequate assessment or mitigation of program risk;(C)propose corrective action to address the underlying cause or causes of the breach as identified in subparagraph (B);(D)explain the rationale for why a proposed corrective action is recommended compared to other options considered; and(E)identify the estimated impact on program cost, schedule, and performance goals of implementing the proposed corrective action, and the extent to which funding from other programs will need to be reduced to cover the cost growth of such program.(c)Review of remediation plans(1)In generalNot later than 30 days after the date on which the Under Secretary receives a remediation plan pursuant to subsection (b)(1), the Under Secretary shall review such plan and either approve such plan or provide an alternative proposed corrective action, including cancelling the program at issue.(2)Documentation—(A)Acquisition decision memorandumThe Under Secretary shall document the review under paragraph (1) in an acquisition decision memorandum.(B)Program continuation approvalIf the Under Secretary approves a program pursuant to paragraph (1) for continuation, the Under Secretary shall certify in the acquisition decision memorandum required under subparagraph (A) that—(i)such program is essential to the accomplishment of the mission of the Department;(ii)there are no alternatives to the capability or asset provided by such program that will provide equal or greater capability in both a more cost-effective and timely manner;(iii)the estimated impact on program cost, schedule, and performance goals of implementing the proposed corrective action are reasonable; and(iv)the management structure for such program is adequate to manage and control cost, schedule, and performance.(d)Submission to congressNot later than 30 days after the date on which the Under Secretary completes the review required under subsection (c), the Under Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a copy of the remediation plan required under subsection (b) and the acquisition decision memorandum required under subsection (c)..(b)Clerical amendmentThe table of contents in section 1(b) of such Act, as amended by this Act, is further amended by inserting after the item relating to section 838 the following new item:Sec. 839. Congressional notification and other requirements for major acquisition program breach..406.Acquisition reports(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this Act, is further amended by adding at the end the following new section:839A.Acquisition reports(a)Congressional acquisition progress report(1)In generalNot later than the day on which the budget of the President is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Under Secretary for Management shall submit to the appropriate congressional committees and the Comptroller General of the United States an acquisition report that includes the following:(A)A listing of programs that have been cancelled, paused, or are in breach pursuant to section 839.(B)A listing of programs being tracked on the Master Acquisition Oversight List pursuant to section 715(c)(11) that have not yet established an initial Department-approved acquisition program baseline.(C)A listing of established Executive Steering Committees, which provide governance of a program or related set of programs and lower-tiered oversight, and support between acquisition decision events and component reviews, including the mission and membership for each.(D)The information described in paragraph (2), if appropriate.(2)Information for major acquisition programsFor each major acquisition program tracked on the Master Acquisition Oversight List pursuant to section 715(c)(11) that has at least one Department-approved acquisition program baseline and has not yet fully deployed all planned capabilities, each report required under paragraph (1) shall include the following:(A)A narrative describing the purpose of the program, including the capabilities being acquired and the component sponsoring the acquisition.(B)Information relating to the status of each acquisition program, including—(i)the current acquisition phase, including the phase for each subproject, as applicable;(ii)the date of the last review conducted by the Acquisition Review Board; and(iii)a listing of the required documents that have been completed with approval dates.(C)A comparison of the cost, schedule, and performance goals between the first Department-approved acquisition program baseline, the current Department-approved acquisition program baseline, and the current plan, including a justification for any changes between the approved goals and current plan.(D)A description of key test and evaluation events, including the dates of when such test and events are planned or have occurred.(E)An identification of the top five risks associated with the program, including narrative descriptions and mitigation actions.(F)Information relating to the status of the contract associated with the program, including earned value management data.(G)Information relating to the total number of increments or units to be acquired, including a schedule outlining the quantity of increments or units to be procured annually until procurement is complete.(H)Information relating to the funding for the current year and the next five years for each program, including actual or estimated appropriations or fees, disaggregated by account. (3)UpdatesNot later than 45 days after the date on which each fiscal quarter ends, the Under Secretary for Management shall submit to the appropriate congressional committees a report relating to the information that is required under paragraphs (1) and (2) that—(A)has been newly established since the annual report was submitted; or(B)has received approval for a revised acquisition program baseline.(b)Comptroller General reviews(1)BriefingNot later than 90 days after the date on which each annual report required under subsection (a) is submitted, the Comptroller General of the United States shall submit to the appropriate congressional committees a brief relating to the contents of each such report, including observations with respect to the accuracy of the information presented and any other risks or challenges the Department faces in managing its acquisition portfolio.(2)ReviewNot later than three years after submission of the first annual report under subsection (a), the Comptroller General of the United States shall evaluate and submit to the appropriate congressional committees a report relating to the reliability of the data used to prepare such reports.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 839 the following new item:Sec. 839A. Acquisition reports..407.Modification of reorganization authority of the SecretarySection 872(a) of the Homeland Security Act of 2002 (6 U.S.C. 452(a)) is amended by striking , but and all that follows through rational for the action and inserting pursuant to section 1502. 408.Abolishment of Office of International Affairs(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 459) is amended by striking section 879.(b)Transfer of assets and personnelThe functions authorized to be performed by the Office of International Affairs as of the day before the date of the enactment of this Act, and the assets and personnel associated with such functions, are transferred to the head of the Office of International Affairs of the Office of Strategy, Policy, and Plans of the Department.(c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by striking the item relating to section 879.409.Joint Requirements Council(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.), as amended by this Act, is further amended by adding at the end the following new section:890D.Joint Requirements Council(a)EstablishmentThe Secretary shall establish a council to be known as the Joint Requirements Council within the Department (referred to in this section as the Joint Requirements Council). (b)ResponsibilitiesThe Joint Requirements Council shall—(1)develop Department-wide policies relating to identifying, validating, and prioritizing capability gaps and requirements that reduce duplication and increase opportunities for efficiencies in meeting mission needs of the Department;(2)assess and validate documentation outlining proposed capability gaps and requirements for all acquisition programs to ensure—(A)alignment with the strategic goals of the Department; and(B)requirements are operationally relevant, well-defined, measurable, achievable, and cost-informed;(3)implement portfolio reviews to identify common capability gaps or mission needs among offices and components of the Department to harmonize investments and prevent unnecessary overlap and duplication; (4)assist with developing joint requirements for any common capability gaps or mission needs identified pursuant to paragraph (3);(5)prioritize new and existing requirements identified pursuant to paragraph (4) to make recommendations with respect to the annual budget development process of the Department to the Secretary, Deputy Secretary, or Associate Secretary;(6)track any changes to existing requirements, including the reasons for the changes, to identify opportunities to improve the requirements generation process across the Department; and(7)provide technical support and assistance to components, including reviewing component-level policies for identifying, validating, and prioritizing capability gaps and requirements to ensure alignment with the Department-wide policies established under paragraph (2)(A).(c)Composition(1)ChairpersonThe Secretary shall appoint a chairperson of the Joint Requirements Council, for a term of not more than four years, from among senior officials from components of the Department or other senior officials as designated by the Secretary.(2)ParticipationThe Secretary shall ensure participation of relevant senior officials representing components of the Department and other senior officials as designated by the Secretary.(3)AdministrationThe Secretary shall designate a full-time employee of the Department to serve as the executive secretariat of the Council.(4)Relationship to future years homeland security programThe Secretary shall ensure that the Future Years Homeland Security Program required under section 874 is consistent with any recommendations of the Joint Requirements Council required under subsection (b)(5).(d)Annual report(1)In generalNot later than one year after the date of the enactment of this section and annually thereafter, the chairperson of the Joint Requirements Council shall submit to the appropriate congressional committees a report relating to the activities of the Joint Requirements Council for the previous fiscal year.(2)ElementsEach report required under paragraph (1) shall include a list of documents validated by the Council that identifies—(A)the type of document validated;(B)the relevant components that submitted such document;(C)the document version, if previously validated, and reason for revision; and(D)the dates of initial submission and final validation.(e)DefinitionIn this subsection, the term joint requirement means a condition or need of more than one office or component of the Department that is required to be met or possessed by a system, product, or service to satisfy an operational mission..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 890C the following new item:Sec. 890D. Joint Requirements Council..410.Mentor-protégé program(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.), as amended by this Act, is further amended by adding at the end the following new section:890E.Mentor-protégé program(a)EstablishmentThere is established in the Department a mentor-protégé program (in this section referred to as the Program) under which a mentor firm enters into an agreement with a protégé firm for the purpose of assisting the protégé firm to compete for prime contracts and subcontracts of the Department.(b)EligibilityThe Secretary shall establish criteria for mentor firms and protégé firms to be eligible to participate in the Program, including a requirement that a firm is not included on any list maintained by the Federal Government of contractors that have been suspended or debarred.(c)Program application and approval(1)ApplicationThe Secretary, acting through the Office of Small and Disadvantaged Business Utilization of the Department, shall establish a process for submission of an application jointly by a mentor firm and the protégé firm selected by the mentor firm. The application shall include each of the following:(A)A description of the assistance to be provided by the mentor firm, including, to the extent available, the number and a brief description of each anticipated subcontract to be awarded to the protégé firm.(B)A schedule with milestones for achieving the assistance to be provided over the period of participation in the Program.(C)An estimate of the costs to be incurred by the mentor firm for providing assistance under the Program.(D)Attestation that Program participants will submit to the Secretary reports at times specified by the Secretary to assist the Secretary in evaluating the developmental progress of the protégé firm.(E)Attestations that Program participants will inform the Secretary in the event of change in eligibility or voluntary withdrawal from the Program.(2)ApprovalNot later than 60 days after receipt of an application pursuant to paragraph (1), the head of the Office of Small and Disadvantaged Business Utilization shall notify applicants of approval or, in the case of disapproval, the process for resubmitting an application for reconsideration.(3)RescissionThe head of the Office of Small and Disadvantaged Business Utilization may rescind the approval of an application under this subsection if it determines that such action is in the best interest of the Department.(d)Program durationA mentor firm and protégé firm approved pursuant to subsection (c) shall enter into an agreement to participate in the Program for a period of not less than 36 months.(e)Program benefitsA mentor firm and protégé firm that enter into an agreement under subsection (d) may receive the following Program benefits:(1)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive evaluation credit for participating in the Program.(2)With respect to an award of a contract that requires a subcontracting plan, a mentor firm may receive credit for a protégé firm performing as a first tier subcontractor or a subcontractor at any tier in an amount equal to the total dollar value of any subcontracts awarded to such protégé firm.(3)A protégé firm may receive technical, managerial, financial, or any other mutually agreed upon benefit from a mentor firm, including a subcontract award.(f)Reports(1)In generalNot later than one year after the date of the enactment of this section and annually thereafter, the head of the Office of Small and Disadvantaged Business Utilization shall submit to the appropriate congressional committees a report on the progress of carrying out this section.(2)ElementsEach report required under paragraph (1) shall include the following:(A)Identification of each agreement between a mentor firm and a protégé firm entered into under this section, including the number of protégé firm participants that are—(i)small business concerns;(ii)small business concerns owned and controlled by veterans;(iii)small business concerns owned and controlled by service-disabled veterans;(iv)qualified HUBZone small business concerns;(v)small business concerns owned and controlled by socially and economically disadvantaged individuals;(vi)women-owned small business concerns;(vii)historically Black colleges and universities; and(viii)minority institution of higher education.(B)Identification of contracts within the Department in which a mentor firm serving as the prime contractor provided subcontracts to a protégé firm under the Program.(C)A description of the type of assistance provided by a mentor firm to a protégé firm.(D)An assessment of—(i)the increase, if any, in the technical capabilities of each protégé firm; and(ii)the number and value of prime contract and subcontract awards to protégé firms.(g)Rule of constructionNothing in this section may be construed to limit, diminish, impair, or otherwise affect the authority of the Department to participate in any program carried out by or requiring approval of the Small Business Administration or adopt or follow any regulation or policy that the Administrator of the Small Business Administration may promulgate. (h)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and the Committee on Small Business of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs and the Committee on Small Business and Entrepreneurship of the Senate.(2)Historically black college or universityThe term historically Black college or university means any of the historically Black colleges and universities referred to in section 2323 of title 10, United States Code, as in effect on March 1, 2018.(3)Mentor firmThe term mentor firm means a for-profit business concern that is not a small business concern that—(A)has the ability to assist and commits to assisting a protégé to compete for Federal prime contracts and subcontracts; and(B)satisfies any other requirements imposed by the Secretary.(4)Minority institution of higher educationThe term minority institution of higher education means an institution of higher education with a student body that reflects the composition specified in section 312(b) of the Higher Education Act of 1965 (20 U.S.C. 1058(b)).(5)Protégé firmThe term protégé firm means a small business concern, a historically Black college or university, or a minority institution of higher education that—(A)is eligible to enter into a prime contract or subcontract with the Department; and(B)satisfies any other requirements imposed by the Secretary.(6)Small business concernThe term small business concern has meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(7)Small business concern owned and controlled by service-disabled veteransThe term small business concern owned and controlled by service-disabled veterans has the meaning given the term in section 3(q)(2) of the Small Business Act (15 U.S.C. 632(q)(2)).(8)Small business concern owned and controlled by veteransThe term small business concern owned and controlled by veterans has the meaning given the term in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)).(9)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given the term in section 3(n) of the Small Business Act (15 U.S.C. 632(n)).(10)Qualified HUBZone small business concernThe term qualified HUBZone small business concern has the meaning given the term in section 3(p) of the Small Business Act (15 U.S.C. 632(p)).(11)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given such term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 890D the following new item:Sec. 890E. Mentor-protégé program..411.Fitness information transparency(a)Consolidation of fitness standardsNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Chief Security Officer of the Department, shall—(1)coordinate with the heads of components of the Department to review and consolidate all Federal contractor fitness standards used by the Department and its components in order to issue a uniform set of fitness standards that reflect public trust concerns which correspond to each position risk level;(2)require the Department and the heads of its components to use such uniform fitness standards that correspond to the relevant position risk level as the basis for fitness determinations for a contractor employee; and(3)publish such uniform fitness standards that correspond to each such position risk level on the public website of the Department and cause the same to be printed in the Federal Register.(b)Deviation from uniform fitness standardsThe Secretary, acting through the Chief Security Officer of the Department, may authorize the Department or a component of the Department to deviate from the uniform fitness standards issued pursuant to subsection (a) on a position-by-position basis if—(1)the Secretary publishes in writing on the public website of the Department and causes the same to be printed in the Federal Register a certification that contains—(A)a determination that such uniform fitness standards are not sufficient to protect information, systems, or facilities of the Department the unauthorized disclosure of which or unauthorized access to which could reasonably be expected to cause substantial damage to the integrity and efficiency of the Department; and(B)a description of approved additional fitness standards and a list to which positions such deviation applies; or(2)exigent circumstances created by a Presidential declaration of a major disaster issued pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) require such deviation to mitigate staffing shortages for the duration of such declaration.(c)Reciprocity(1)In generalThe Chief Security Officer of the Department shall implement a process to ensure fitness determinations made by the Department are uniformly accepted throughout the Department and its components.(2)SufficiencyThe Secretary, acting through the Chief Security Officer of the Department, may, as appropriate, deem a favorably adjudicated personnel security investigation sufficient to satisfy a requirement to complete a contractor fitness determination under this section.(d)Implementation of uniform process regarding fitness adjudication status updatesNot later than one year after the date of the enactment of this Act, the Secretary, acting through the Chief Security Officer of the Department and in coordination with heads of the components of the Department, shall implement a uniform process to—(1)provide, not less frequently than monthly, contractor representatives certified pursuant to subsection (e)(1) access to information regarding the status of fitness determinations for Department contractor employees relevant to such contractor representatives; and(2)collect each fiscal quarter data to allow the Department and its components and contractor representatives to assess average fitness investigation, adjudication, and determination processing times for each component of the Department, including information regarding the parameters used to calculate each such average.(e)CertificationBefore the implementation of the uniform process described in subsection (d), the Secretary, acting through the Chief Security Officer of the Department, shall—(1)certify that each contractor representative receiving information from such process has received information regarding practices relating to the adequate protection of personally identifiable information and has acknowledged in writing to adhere to such practices; and(2)consult with the Director of the Office of Personnel Management to ensure that such process is consistent with current best practices across the Federal Government.(f)Applicability of section 44936 of title 49, United States CodeNo authority or policy created by or issued pursuant to this section shall apply to employees or contractors of an air carrier, foreign air carrier, or airport operator subject to employment investigations pursuant to section 44936 of title 49, United States Code.(g)Reports to CongressNot later than 180 days after the publication of uniform fitness standards described in subsection (a) and annually thereafter for four years, the Secretary shall submit to the Committee on Homeland Security and the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes—(1)information relating to—(A)the number of deviation requests under subsection (b) made to the Chief Security Officer of the Department, including—(i)the number of deviation requests approved and the corresponding justification for each such deviation from such fitness standards; and(ii)the number of deviation requests denied and the corresponding justification for each such denial;(B)the number and average duration of Federal contractor fitness determinations for each component of the Department; and(C)the use of programs or policies that allow contractors to begin work prior to the completion of a fitness determination;(2)to the extent practicable, information relating to the number of individuals who, during the preceding calendar year, received from the Department, by reason of an affiliation with or membership in an organization dedicated to terrorism—(A)an unfavorable fitness determination; and(B)a favorable fitness determination;(3)information relating to the degree to which fitness determinations made by the Department and its components or other Federal agencies are recognized on a reciprocal basis by the Department and its components pursuant to subsection (c)(1);(4)information relating to the degree to which suitability and fitness determinations for Federal applicants and appointees made by the Department and its components or other Federal agencies are recognized on a reciprocal basis by the Department and its components; and(5)information relating to the degree to which the Secretary, acting through the Chief Security Officer of the Department, uses the authority authorized under subsection (c)(2).(h)Suitability status updatesNot later than one year after the date of the enactment of this Act, the Chief Security Officer of the Department, in consultation with the Chief Human Capital Officer of the Department, shall develop a plan to provide suitability and fitness determination status updates to Federal applicants and appointees in a manner similar to such updates provided to contractor representatives pursuant to subsection (d).(i)Exigent circumstances fitness determination reviewThe Chief Security Officer of the Department may conduct an immediate review of a fitness determination of a contractor employee when such a contractor employee has engaged in violent acts against individuals, property, or public spaces based on the association of such a contractor employee with persons or organizations that advocate, threaten, or use force or violence, or any other illegal or unconstitutional means, in an effort to prevent others from exercising their rights under the Constitution or laws of the United States or of any State, based on factors including, at a minimum, race, religion, national origin, or disability.(j)No additional funds authorizedNo additional funds are authorized to be obligated or expended to carry out this section. (k)DefinitionsIn this section:(1)ContractorThe term contractor has the meaning given such term in section 7101 of title 41, United States Code.(2)ContractsThe term contracts includes— (A)personal services contracts;(B)contracts between any non-Federal entity and the Department; and(C)subcontracts between any non-Federal entity and another non-Federal entity to perform work related to the primary contract with the Department.(3)Contractor employeeThe term contractor employee means an individual who—(A)performs work for, or on behalf of, any Federal agency under a contract; (B)in order to perform the work specified under such contract, will require access to facilities, information, information technology systems, staff, or other assets of the Department; and(C)by the nature of the access or duties of such individual, adversely affect the integrity or efficiency of the Department.(4)Contractor representativeThe term contractor representative means a person employed by a contractor who is designated in writing by an authorized official of a contractor as responsible for managing and communicating with the Department or its components on behalf of such contractor on matters relating to fitness determinations, and is certified pursuant to subsection (e)(1) regarding the adequate protection of personally identifiable information.(5)Excepted serviceThe term excepted service has the meaning given such term in section 2103 of title 5, United States Code.(6)FitnessThe term fitness means the level of character and conduct necessary for an individual to perform work for, or on behalf of, a Federal agency in the excepted service, other than a position subject to a suitability determination or as a nonappropriated fund instrumentality employee.(7)Fitness determinationThe term fitness determination means a decision by a Federal agency that an individual does or does not have the required level of character and conduct necessary to perform work for or on behalf of a Federal agency in the excepted service, other than a position subject to a suitability determination, as a contractor employee, or as a nonappropriated fund instrumentality employee.(8)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code.(9)Personnel security investigationThe term personnel security investigation has the meaning given such term in subsection (a) of section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341).(10)Suitability determinationThe term suitability determination has the meaning given such term in section 731.101 of title 5, Code of Federal Regulations.412.Requirements to buy certain items related to national security interests according to certain criteria(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.), as amended by this Act, is further amended by adding at the end the following new section: 839B.Requirements to buy certain items related to national security interests according to certain criteria(a)RequirementThe Secretary shall ensure that any procurement of covered items for a frontline operational component satisfies the following criteria:(1)To the extent practicable, not less than one-third of funds obligated in a specific fiscal year for the procurement of such covered items shall be covered items that are manufactured in, at least in part, the United States by entities that qualify as small business concerns.(2)Each prime contractor, with respect to the procurement of such covered items shall ensure—(A)each first-tier subcontractor and end item manufacturer is in compliance with the Federal Acquisition Regulations;(B)each first-tier subcontractor and end-item manufacturer is in compliance with a standard identified by the Secretary as appropriate for quality, such as ISO 9001:2015 of the International Organization for Standardization; and(C)the ability of a first-tier subcontractor to fulfill the terms of the contract is verified.(3)Each supplier of such a covered item with an insignia (such as any patch, badge, or emblem) and each supplier of such an insignia, if such covered item with such insignia or such insignia, as the case may be, is not produced, applied, or assembled in the United States, shall—(A)store such covered item with such insignia or such insignia in a locked area;(B)report any pilferage or theft of such covered item with such insignia or such insignia occurring at any stage before delivery of such covered item with such insignia or such insignia; and(C)destroy any defective or unusable covered item with insignia or insignia in a manner established by the Secretary, and maintain records, for three years after the creation of such records, of such destruction that include the date of such destruction, a description of the covered item with insignia or insignia destroyed, the quantity of the covered item with insignia or insignia destroyed, and the method of destruction.(b)PricingThe Secretary shall ensure that covered items are purchased at a fair and reasonable price, consistent with the procedures and guidelines specified in the Federal Acquisition Regulation.(c)ReportNot later than 180 days after the date of the enactment of this section and annually thereafter, the Secretary shall submit to the Committee on Homeland Security, the Committee on Oversight and Reform, and the Committee on Appropriations of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate a report that includes information relating to the following:(1)Instances in which vendors have failed to meet deadlines for delivery of covered items and corrective actions taken by the Department in response to such instances.(2)The status of efforts to carry out paragraph (1) of subsection (a).(3)A description of how the Department ensures the compliance of each prime contractor with the requirements of paragraph (2) of subsection (a) and any instances of non-compliance.(d)DeterminationIf the Secretary determines that compliance with paragraph (1) of subsection (a) is impractical, the Secretary shall, not later than 15 days after making such determination, submit to the to the Committee on Homeland Security of the House of Representatives and Committee on Homeland Security and Governmental Affairs of the Senate an explanation relating to such determination and specifics with respect to the percentage of covered items procured by small business concerns.(e)ExceptionThis section shall not apply to the purchase of covered items by the Department to be used by the Department for training purposes.(f)Uniform allowance report(1)In generalNot later than one year after the date of the enactment of this section, the Secretary shall submit to the appropriate congressional committees a report relating to the adequacy of uniform allowances provided to employees of Department frontline operational components.(2)ElementsThe report required under paragraph (1) shall—(A)be informed by a Department-wide survey of employees from across the Department who received uniform allowances to identify—(i)improvements, if any, with respect to uniform allowances; and(ii)impacts, if any, on the relationship between such allowances and employee morale and retention; and(B)make recommendations with respect to increasing uniform allowances by—(i)at least 25 percent for first year employees; and(ii)at least 50 percent for all other employees.(g)Effective dateThis section shall apply to a contract entered into by the Department or any of its frontline operational components on the day that is 120 days after the date of the enactment of this section. (h)DefinitionsIn this section:(1)Covered itemThe term covered item refers to any of the following with respect to a Department frontline operational component:(A)Body armor components intended to provide ballistic protection for an individual, consisting of—(i)soft ballistic panels;(ii)hard ballistic plates;(iii)concealed armor carriers worn under a uniform; and(iv)external armor carriers worn over a uniform.(B)Helmets that provide ballistic protection and other head protection and components.(C)Protective eyewear.(D)Rain gear, cold weather gear, other environmental and flame-resistant clothing.(E)Footwear.(F)Uniforms.(G)Bags and packs.(H)Holsters and tactical pouches.(I)Patches, insignia, and embellishments.(J)Respiratory or medical-grade protective masks.(K)Chemical, biological, radiological, and nuclear protective gear.(L)Hearing protection equipment.(M)Any other item or personal protective equipment as determined appropriate by the Secretary.(2)Department frontline operational componentThe term Department frontline operational component refers to any of the following components of the Department: (A)The Cybersecurity and Infrastructure Security Agency.(B)The Federal Emergency Management Agency.(C)The Federal Law Enforcement Training Centers.(D)The Federal Protective Service.(E)The Transportation Security Administration.(F)The United States Secret Service.(G)U.S. Customs and Border Protection.(H)U.S. Immigration and Customs Enforcement.(3)Small business concernThe term small business concern has the meaning given the term in section 3(a) of the Small Business Act (15 U.S.C. 632(a))..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 839A the following new item: Sec. 839B. Requirements to buy certain items related to national security interests according to certain criteria..413.Prohibition on operation or procurement of foreign-made unmanned aircraft systems(a)In generalThe Secretary may not operate, provide financial assistance for, or enter into or renew a contract for the procurement of—(1)a covered unmanned aircraft system; or(2)a system manufactured in a covered foreign country or by a covered foreign entity to detect or identify unmanned aircraft systems.(b)WaiverThe Secretary may waive the prohibition under subsection (a), on a case by case basis, by certifying, in writing, to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that such a waiver is required—(1)in the national interest of the United States;(2)for counter-unmanned aircraft system surrogate testing and training; or(3)for intelligence, electronic warfare, or information warfare operations, testing, analysis, and or training.(c)DefinitionsIn this section:(1)Covered foreign entityThe term covered foreign entity means an entity located or incorporated in a covered foreign country. (2)Covered foreign countryThe term covered foreign country means a country designated as a strategic competitor in the Summary of the 2018 National Defense Strategy of the United States of America: Sharpening the American Military’s Competitive Edge issued by the Department of Defense pursuant to section 113 of title 10, United States Code.(3)Covered unmanned aircraft systemThe term covered unmanned aircraft system means an unmanned aircraft system that—(A)is manufactured in a covered foreign country or by a covered foreign entity;(B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured by such a country or such an entity;(C)uses a ground control system or operating software developed in such a country or by such an entity; or(D)uses network connectivity or data storage located in such a country or administered by such an entity.(4)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 44801 of title 49, United States Code.414.Historically black colleges and universities (HBCUS) homeland security partnerships(a)Department-Wide strategy for enhanced partnerships with historically black colleges and universities and minority-Serving institutionsNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Strategy, Policy, and Plans of the Department, shall—(1)issue a Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions that includes yearly goals, including goals related to improving recruitment and hiring, research and development, and acquisition opportunities at such institutions, through fiscal year 2026; and(2)require the head of each component of the Department to—(A)not later than 150 days after the date of the issuance under paragraph (1) of the Department-wide strategy, develop a component-specific action plan to implement such strategy;(B)monitor progress on such implementation; and(C)not later than one year after the date of such issuance, report to the Secretary regarding progress on such implementation.(b)Enhancement of Research and Development PartnershipsThe Secretary shall seek to enhance partnerships with historically Black colleges and universities and minority-serving institutions with respect to administering the research and development activities of the Department by, among other things—(1)encouraging the participation of such colleges, universities, and institutions in the research, development, testing, and evaluation programs and activities of the Department;(2)facilitating partnerships between such colleges, universities, and institutions and private sector stakeholders, national laboratories, and other academic institutions in areas important to homeland security, including cybersecurity, emergency management, and counterterrorism; and(3)distributing funds through Science and Technology Directorate grants, cooperative agreements, and contracts to such colleges, universities, and institutions for enhancements in areas important to homeland security, including cybersecurity, emergency management, and counterterrorism.(c)Career opportunities partnershipsNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Human Capitol Officer of the Department, shall make available to historically Black colleges and universities and minority-serving institutions a current list of internship, fellowship, scholarship, and recruitment opportunities within the Department for students and recent graduates of such colleges, universities, and institutions.(d)Acquisition partnershipsNot later than 120 days after the date of the enactment of this Act, the Secretary, acting through the Chief Procurement Officer of the Department, shall—(1)identify how to increase the participation of historically Black colleges and universities and minority-serving institutions in Department acquisitions, including identifying existing opportunities for historically Black colleges and universities and minority-serving institutions to participate in the contracting program of the Small Business Administration for minorities; and(2)disseminate to such colleges, universities, and institutions—(A)information identified in accordance with paragraph (1); and(B)current and future opportunities to participate in Department acquisitions.(e)Annual report(1)In generalNot later than one year after enactment of this Act and annually thereafter through 2026, the Secretary shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the efforts of the Department to partner with historically Black colleges and universities and minority-serving institutions to carry out this section.(2)Reporting requirementsThe annual reports required under subsection (a) shall include the following:(A)A list of awards, including the corresponding monetary value for each such award, to historically Black colleges and universities and minority-serving institutions, disaggregated by grant, contract, cooperative agreement, and other research development test and evaluation activity, initiative, and program.(B)A description of how the Department is partnering with historically Black colleges and universities and minority-serving institutions under the partnerships, programs, and activities referred to in subsections (b), (c), and (d), and how such partnerships, programs, and activities have helped such colleges, universities, and institutions participate in acquisitions with the Department.(C)A summary of outreach efforts to historically Black colleges and universities and minority-serving institutions, and an identification of any Department programs and initiatives in which such colleges, universities, and institutions are under-represented among institutions of higher education.(D)A description of the status of efforts made by the Department pursuant to subsections (a) through (d), including—(i)for subsection (a), Department-wide goals pursuant to the Department-wide strategy to enhance partnerships with historically Black colleges and universities and minority-serving institutions under such subsection, and the status of efforts to implement action plans throughout the Department to carry out such strategy; and(ii)for subsection (c), participation rates in each internship, fellowship, scholarship, and recruitment opportunity referred to in such subsection, listed by historically Black college and university and minority-serving institution so participating.(E)A list of memoranda of understanding entered into by the Department with historically Black colleges and universities and minority-serving institutions and information on the parties and scope of each such memorandum of understanding.VOther reformsAFrontline operational reforms501.Limitations relating to secretarial authorities associated with the protection of public propertySection 1315 of title 40, United States Code, is amended—(1)in subsection (b)(1)—(A)by striking of the Department of Homeland Security, including employees transferred to the Department and insert transferred to the Department; and(B)by striking 2002, and inserting 2002;(2)in subsection (b)(2)—(A)in the matter preceding subparagraph (A), by striking While engaged in the performance of official duties, and inserting To the extent necessary to protect the property described in subsection (a) and persons on such property,;(B)in subparagraph (B) by striking firearms and inserting a firearm;(C)in subparagraph (C) by striking if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony; and inserting the following: if—(i)the officer or agent has probable cause to believe that the person to be arrested has committed, is committing, or is about to commit a felony on or related to property owned or occupied by the Federal Government;(ii)the arrest—(I)occurs on the Federal property or an area in the immediate vicinity of the property and does not extend beyond any adjacent sidewalk, public street, or other adjacent areas;(II)in the case of an agreement under subsection (e), occurs in an area in which arrests are permitted under the parameters established in such agreement; or(III)is carried out in an area not covered under subclause (I) or (II) only if—(aa)the officer or agent is in active pursuit of a person who is otherwise subject to arrest under this subparagraph; and(bb)such person exits the area covered by subclause (I) or (II), as applicable, during such pursuit; and(iii)there are specific and articulable facts to support a reasonable belief that the person may—(I)escape before a warrant can be obtained for his or her arrest;(II)destroy evidence; or(III)continue the commission of a felony on or related to property owned or occupied by the Federal Government;;(D)in subparagraph (E) by inserting before the semicolon the following: , except that such investigations and any associated surveillance shall be restricted solely to offenses that may have been committed against property owned or occupied by the Federal Government; and; and(E)by amending subparagraph (F) to read as follows:(F)carry out such other activities necessary to protect the property described in subsection (a) and persons on such property as the Secretary may prescribe.;(3)in subsection (e)—(A)by striking the Secretary may enter into agreements and inserting the Secretary shall enter into agreements, including memoranda of understanding,; and(B)by adding at the end the following new sentence: Any such agreement, including memoranda of understanding, entered into under this subsection shall include a requirement that all officers and agents designated under this subsection and subject to such agreement wear body cameras while on duty.;(4)by redesignating subsections (f) and (g) as subsections (h) and (i), respectively; and(5)by inserting after subsection (e) the following new subsections:(f)Identification as Federal officerAn officer or agent designated under this section shall, while engaged in the performance of official duties, display—(1)appropriate insignia identifying the component of the Department from which such officer or agent has been designated; and(2)the full name of the officer or agent.(g)Limitation on arrestsWith respect to any arrest carried out under subsection (b)(2)(C), the officer or agent shall—(1)identify himself or herself and the component of the Department with which such officer or agent is employed;(2)inform the individual being arrested of the cause for such arrest;(3)in the case of an arrest carried out pursuant to an agreement under subsection (e), notify any State or local government that is party to such agreement of the arrest; and(4)document the details of the arrest and the cause for such arrest..502.Requests relating to Department of Homeland Security personnel or equipment(a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.), as amended by this Act, is further amended by adding at the end the following new section:890F.Requests relating to personnel or equipment(a)In generalThe Secretary shall provide notification to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate of the acceptance of a request by the Secretary to augment local law enforcement capabilities with the deployment of Department personnel, including law enforcement personnel, unmanned aerial system operations, or other equipment within 24 hours of such acceptance.(b)ExceptionThe notification required under subsection (a) shall not apply to ongoing or routine joint operations or assignments authorized under law, including section 1303 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1112)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting after the item relating to section 890E the following new item:Sec. 890F. Requests relating to personnel or equipment..BAccountability and integrity reforms and miscellaneous matters511.Privacy, civil rights, and civil liberties coordination required(a)In generalNo head of a component or office of the Department may initiate, modify, or expand a program that may substantially impact the privacy, civil rights, or civil liberties of an individual or include the collection of personally identifiable information.(b)ExceptionThe prohibition under subsection (a) shall not apply if the head of the component or office of the Department at issue coordinates with the Chief Privacy Officer and the Officer for Civil Rights and Civil Liberties of the Department prior to the initiation, modification, or expansion referred to in such subsection.512.Office of Public Affairs(a)In generalNot later than 120 days after the date of the enactment of this Act, the Under Secretary for Management of the Department, in coordination with the Assistant Secretary for Public Affairs of the Department and the General Counsel of the Department, shall—(1)issue a code of conduct for all personnel involved in the public affairs operations of the Department and require certifications of receipt by such personnel of such code within 30 days of receipt; and(2)publish and disseminate a Department-wide management directive and associated guidelines for internal review of all public-facing materials to maximize the quality, objectivity, utility, and integrity of information (including statistical information) that includes information with respect to reviews of such materials by the Office of General Counsel of the Department for—(A)legal sufficiency; and(B)compliance with section 515 of the Consolidated Appropriations Act, 2001 (Public Law 106–554) (otherwise referred to as the Data Quality Act or the Information Quality Act) and any other relevant Federal data integrity requirements.(b)ReviewNot later than one year after the date of the enactment of this Act, the Inspector General of the Department shall—(1)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an audit of the public affairs offices throughout the Department that reviews compliance with the requirements specified in subsection (a); and(2)issue, as appropriate, recommendations to the Department to improve the quality, objectivity, utility, and integrity of public-facing materials disseminated by the public affairs offices throughout the Department.513.Department-wide social media policy(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Management of the Department, shall issue a Department-wide management directive with respect to social media activity on official departmental accounts.(b)Elements The directive required under subsection (a) shall include—(1)information relating to—(A)the roles and responsibilities of offices within the Department with respect to monitoring the compliance of the social media policy of the Department, including the Office of the General Counsel and Privacy Office; and(B)applicable Federal laws, regulations, and requirements that apply to social media use, including those related to information quality, ethical conduct, protecting individual privacy, and records management;(2)the process for authorizing an official, Department-branded social media account;(3)training requirements, including mass communication and ethics training, for authorizing agency officials to use Department accounts to communicate in their official capacity; and(4)guidance with respect to the use of personal social media accounts.(c)PublicationThe Secretary shall maintain a list of all current official social media accounts of the Department on the website of the Department.(d)Social media definedThe term social media means tools and technology to share communications, postings, or information on a public-facing website, web application, or digital application.514.Propaganda prohibited(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary, acting through the Under Secretary for Management of the Department, shall—(1)issue a Department-wide directive prohibiting personnel from engaging in propaganda whether internally or externally, including with respect to public-facing materials; and(2)establish a process to enforce the directive required under paragraph (1).(b)Inspector General review(1)In generalNot later than September 30, 2022, the Inspector General of the Department shall review—(A)the internal and external communications within the Department to determine if there is evidence of the Department engaging in propaganda with respect to—(i)the August 2020 Kenosha, Wisconsin, shooting;(ii)the 2020 protests in Portland, Oregon; or(iii)the issuance of Executive Order 13769; and(B)the implementation of the Department-wide directive and oversight process required under subsection (a).(2)ReportAfter the completion of the review required under paragraph (1), the Inspector General of the Department shall issue recommendations, as appropriate, to strengthen protections against the engagement of propaganda within the Department.(c)Propaganda definedIn this section, the term propaganda means information originated or disseminated through the use of Departmental resources with the intent to promote or publicize a particular political cause or point of view, including—(1)materials designed to support or defeat the enactment of legislation before Congress or any State or local legislature or legislative body;(2)materials designed to support or defeat proposed or pending regulation, administrative action, or order issued by the executive branch, including any State or local government;(3)materials self-aggrandizing or overly publicizing and emphasizing the importance of the agency of the Department or departmental activity at issue;(4)materials that are prepared by the agency at issue or its contractors at the behest of the agency and circulated as the ostensible position of parties outside the agency without disclosure that the information originated with the Department; and(5)purely partisan materials, including materials designed to aid a particular political party or candidate subject to Federal prohibitions with respect to Federal employees.515.Office of Inspector General(a)In generalSubtitle B of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by inserting before section 812 the following new section:811.Office of Inspector General(a)Transparency(1)Publication of reportsThe Office of Inspector General of the Department shall, in accordance with section 4(a)(5) of the Inspector General Act of 1978, provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate and publish on the website of the Inspector General, the following, irrespective of whether the record contains recommendations or whether the Department concurs with included recommendations:(A)Any report that substantiates an allegation of whistleblower retaliation pursuant to the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), Military Whistleblower Protection Act (10 U.S.C. 1034), or Presidential Personnel Directive–19.(B)Any report that substantiates an allegation of misconduct, waste, fraud, abuse, or violation of Department policy against a member of the Senior Executive Service or politically appointed official.(C)Any other programmatic report, review, inspection, or audit.(2)Congressional reportingBeginning with the first semiannual report transmitted to the to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate pursuant to section 5(b) of the Inspector General Act of 1978 that is transmitted after the date of the enactment of this Act, each such report shall be accompanied by a list of ongoing programmatic audits or inspections that include the following:(A)A description of each audit or inspection, including the office or component under review.(B)Information relating to the source of each audit or inspection.(C)Information relating to the actual or proposed dates for—(i)initiating each audit or inspection;(ii)submitting a draft report to the Department for review; and(iii)publishing the final report to the website of the Inspector General pursuant to paragraph (1).(D)An explanation for any significant changes to the description of an audit or inspection, including the office or component under review, or a delay of more than 30 days in the actual or proposed date for submitting a draft report to the Department for review or publishing the final report to the website of the Inspector General of the Department.(b)Notification regarding misconduct allegations(1)In generalThe heads of offices and components of the Department shall promptly notify the Inspector General of the Department of all allegations of misconduct with respect to which the Inspector General has investigative authority under the Inspector General Act of 1978.(2)WaiverThe Inspector General of the Department may waive the notification requirement under this subsection with respect to any category or subset of allegations of misconduct.(c)Rule of constructionNothing in this section may be construed as affecting the authority of the Secretary under subsection (a) of section 8I of the Inspector General Act of 1978..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002, as amended by this Act, is further amended by inserting before the item relating to section 812 the following new item: Sec. 811. Office of Inspector General..516.Limits on expenses for a swearing-in ceremony(a)In generalNotwithstanding any other provision of law, the Secretary may not obligate or expend any Federal funds or use any Government property for a reception or gathering after a swearing-in ceremony.(b)ExceptionThe requirement under subsection (a) shall not apply if—(1)it is the swearing-in ceremony for a Presidential appointee;(2)the reception or gathering is located at space owned or leased by the Department;(3)the Federal funds are used for meals or refreshments served at such reception or gathering; and(4)if the total cost for such meals or refreshments does not exceed an amount established by the Secretary not later than 90 days after the date of the enactment of this Act.(c)ReportingNot later than October 31, 2021, and annually thereafter, the Secretary, acting through the Chief Financial Officer of the Department, shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report relating to the expenditure of funds in the immediately preceding fiscal year expended for a swearing-in ceremony pursuant to subsection (b). (d)Government property definedIn this section, the term Government property has the meaning given such term in section 2635.704(b)(1) of title 5, Code of Federal Regulations.517.Conflict of interest awareness and reportingNot later than 90 days after the date of the enactment of this Act, the Chief Procurement Officer of the Department shall—(1)disseminate existing laws, regulations, and agency policies relating to—(A)the avoidance of personal conflicts of interest and improper business practices to all Department contracting and grant officials; and(B)protections for such officials that report any attempt or actual interference by an official of the Department, an elected official, or a private individual with a conflict of interest relating to or an intent to unfairly influence the procurement process; and(2)require all Department contracting and grant officials to certify receipt and review of the information disseminated pursuant to paragraph (1).518.Suspension and debarment program(a)EstablishmentThe Secretary shall establish a suspension and debarment program that ensures the Department and each of the components of the Department complies with the laws, regulations, and guidance related to the suspension, debarment, and ineligibility of contractors.(b)RequirementsThe program required to be established under subsection (a) shall—(1)require that any referral made by a contracting official for consideration of actions to protect the interests of the Federal Government be evaluated, in writing, by an individual designated within the Department as a suspension and debarment official in accordance with the program established under subsection (a) and other applicable Federal regulations;(2)develop and require training for—(A)all contracting officials of the Department on the causes for suspension and debarment; and(B)compliance with the program established under subsection (a) and other applicable Federal regulations; and(3)include policies and processes for—(A)tracking, reviewing, and documenting suspension and debarment decisions, including those related to poor performance, fraud, national security considerations, and other criteria determined appropriate by the Secretary;(B)ensuring consideration of and referral for suspension, debarment, or other necessary actions that protect the interests of the Federal Government;(C)managing and sharing relevant documents and information on contractors for use across the Department;(D)requiring timely reporting into a centralized departmental and Government-wide databases by the suspension and debarment officials to capture suspension and debarment activities, document justifications for decisions, or other relevant information;(E)issuing guidance to implement such policies and processes that is regularly updated and includes definitions for all relevant terms related to the program; and(F)timely implementation of agreed upon recommendations from the Inspector General of the Department or the Comptroller General of the United States.(c)Inspector General reviewNot later than one year after the date of the enactment of this Act and every three years thereafter, the Inspector General of the Department shall—(1)conduct audits relating to grant and procurement awards to identify—(A)improperly awarded contracts or grants to a suspended or debarred entity; and(B)whether corrective actions were taken to prevent recurrence; and(2)review the suspension and debarment program established pursuant to subsection (a) throughout the Department to assess if—(A)suspension and debarment criteria are consistently applied; and(B)disparities exist in the application of such criteria, particularly with respect to business size and categories.519.Countering Weapons of Mass Destruction Office(a)Qualifications for the Assistant SecretarySubsection (b) of section 1901 of the Homeland Security Act of 2002 (6 U.S.C. 591) is amended to read as follows:(b)Assistant SecretaryThe Countering Weapons of Mass Destruction Office shall be headed by an Assistant Secretary who shall—(1)be appointed by the President; (2)have experience and expertise with respect to chemical, biological, radiological, or nuclear materials, devices, or agents; and(3)have experience successfully managing a workforce that includes scientists.. (b)Transition for Assistant SecretaryIf the incumbent serving in the position of the Assistant Secretary for Countering Weapons of Mass Destruction of the Department on the date of the enactment of this Act does not satisfy the requirements of subsection (b) of section 1901 of the Homeland Security Act of 2002, as amended by subsection (a), such incumbent may retain such position until the appointment of a qualified individual to such position or six months after the date of enactment of this Act, whichever is earlier.(c)Workforce morale and retentionNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary for Countering Weapons of Mass Destruction of the Department, in coordination with the Chief Human Capital Officer of the Department, shall submit to the appropriate congressional committees a report relating to morale and employee retention challenges with respect to the Countering Weapons of Mass Destruction Office of the Department.(d)Establishment of certain Center and ProgramNot later than 120 days after the date of the enactment of this Act, the Assistant Secretary for Countering Weapons of Mass Destruction of the Department shall submit to the appropriate congressional committees a report relating to the establishment of the National Technical Nuclear Forensics Center and the National Nuclear Forensics Expertise Development Program pursuant to paragraphs (11) and (12) of section 1923(a) of the Homeland Security Act of 2002 (6 U.S.C. 592(a)).(e)Notice of delayIf the Secretary does not submit a briefing and a report required pursuant to section 2(g) of the Countering Weapons of Mass Destruction Act of 2018 (Public Law 115–387; 6 U.S.C. 591 note) by the deadline required by such Act, the Secretary shall—(1)not later than one week from the date of such deadline, provide written notice specifying reasons for not submitting such briefing and report; and(2)not later than two weeks from the date of such deadline, submit such briefing and report.(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs of the Senate.520.Annual catalog on Department of Homeland Security training, publications, programs, and services for State and local law enforcement and annual reporting requirementsSection 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended—(1)in paragraph (4)—(A)in subparagraph (E), by striking and at the end;(B)in subparagraph (F), by striking the period and inserting ; and; and(C)by adding after subparagraph (F) the following new subparagraph:(G)produce an annual catalog that summarizes opportunities for training, publications, programs, and services available to State, local, and Tribal law enforcement agencies from each component and office of the Department and, not later than 30 days after the date of such production, disseminate such catalog, including by—(i)making such catalog available to State, local, and Tribal law enforcement agencies, including by posting such catalog on the website of the Department and cooperating with national organizations that represent such agencies;(ii)making such catalog available through the Homeland Security Information Network; and(iii)submitting such catalog to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate.;(2)by redesignating paragraph (5) as paragraph (6); and(3)by inserting after paragraph (4) the following new paragraph: (5)Annual report(A)In generalNot later than 90 days after the conclusion of the fiscal year and annually thereafter through 2026, the Deputy Assistant Secretary for State and Local Law Enforcement of the Department shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report relating to the activities of the Deputy Assistant Secretary for the immediately preceding fiscal year.(B)ElementsEach such report required under subparagraph (A) shall include, for the fiscal year covered by such report, a description of each of the following:(i)Efforts to coordinate and share information regarding Department and component agency programs with State, local, and Tribal law enforcement agencies.(ii)Efforts to improve information sharing through the Homeland Security Information Network by appropriate component agencies of the Department and by State, local, and Tribal law enforcement agencies.(iii)The status of performance metrics to evaluate the effectiveness of efforts to carry out responsibilities specified in this subsection.(iv)Any feedback from State, local, and Tribal law enforcement agencies about the Office, including the mechanisms utilized to collect such feedback..